Exhibit 10.1


Execution Version



--------------------------------------------------------------------------------



$4,000,000,000
 
TERM LOAN CREDIT AGREEMENT
 
Among
 
BRISTOL-MYERS SQUIBB COMPANY,
 
THE LENDERS NAMED HEREIN,
 
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
 
CITIBANK, N.A.,
as Administrative Agent.
 
Dated as of November 4, 2020



--------------------------------------------------------------------------------


CITIBANK, N.A. AND JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Bookrunners
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
 
ARTICLE I Definitions
1
     
SECTION 1.1.
Defined Terms
15  
SECTION 1.2.
Classification of Loans and Borrowings
15
 
SECTION 1.3.
Terms Generally
15
 
SECTION 1.4.
Accounting Terms; GAAP
16
 
SECTION 1.5.
Other Interpretive Provisions
16
 
SECTION 1.6.
LIBO Screen Rate Discontinuation
16
       
ARTICLE II The Credits
17
     
SECTION 2.1.
Loans.
17
 
SECTION 2.2.
Loans and Borrowings.
17
 
SECTION 2.3.
Requests for Borrowings
18
 
SECTION 2.4.
[Reserved]
19
 
SECTION 2.5.
[Reserved]
19
 
SECTION 2.6.
Funding of Borrowings
19
 
SECTION 2.7.
Interest Elections
19
 
SECTION 2.8.
Termination and Reduction of Commitments
20
 
SECTION 2.9.
Repayment of Loans; Evidence of Debt
21
 
SECTION 2.10.
Prepayment of Loans
21
 
SECTION 2.11.
Fees
22
 
SECTION 2.12.
Interest
22
 
SECTION 2.13.
Alternate Rate of Interest
23
 
SECTION 2.14.
Increased Costs
23
 
SECTION 2.15.
Break Funding Payments
24
 
SECTION 2.16.
Taxes
25  
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
27
 
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
28
 
SECTION 2.19.
[Reserved]
29
 
SECTION 2.20.
[Reserved]
29
 
SECTION 2.21.
Defaulting Lenders
29
       
ARTICLE III Representations and Warranties
29
     
SECTION 3.1.
Organization; Powers
29
 
SECTION 3.2.
Authorization
30
 
SECTION 3.3.
Enforceability
30
 
SECTION 3.4.
Governmental Approvals
30
 
SECTION 3.5.
Financial Statements; No Material Adverse Effect
30
 
SECTION 3.6.
Litigation; Compliance with Laws
30
 
SECTION 3.7.
Federal Reserve Regulations
31
 
SECTION 3.8.
Use of Proceeds
31
 
SECTION 3.9.
Taxes
31
 
SECTION 3.10.
Employee Benefit Plans
31
 
SECTION 3.11.
Environmental and Safety Matters
31
 
SECTION 3.12.
Properties
31
 
SECTION 3.13.
Investment and Holding Company Status
32



i

--------------------------------------------------------------------------------

 
SECTION 3.14.
Sanctions, Anti-Corruption, and Anti-Money Laundering Laws
32
 
SECTION 3.15.
Solvency
32
       
ARTICLE IV Conditions
32
     
SECTION 4.1.
Closing Date
32
 
SECTION 4.2.
Each Credit Event
33
       
ARTICLE V Covenants
 
34
       
SECTION 5.1.
Existence
34
 
SECTION 5.2.
Business and Properties
34
 
SECTION 5.3.
Financial Statements, Reports, Etc.
34
 
SECTION 5.4.
Insurance
35
 
SECTION 5.5.
Obligations and Taxes
35
 
SECTION 5.6.
Litigation and Other Notices
35
 
SECTION 5.7.
Books and Records
35
 
SECTION 5.8.
Ratings
35
 
SECTION 5.9.
Compliance with Laws
35
 
SECTION 5.10.
Consolidations, Mergers, and Sales of Assets
36
 
SECTION 5.11.
Liens
36
 
SECTION 5.12.
Limitation on Sale and Leaseback Transactions
37
 
SECTION 5.13.
Sanctions
38
 
SECTION 5.14.
Anti-Corruption Laws
38
 
SECTION 5.15.
Guaranties
38
       
ARTICLE VI Events of Default
39
   
ARTICLE VII The Administrative Agent
41
   
ARTICLE VIII Miscellaneous
45
     
SECTION 8.1.
Notices
45
 
SECTION 8.2.
Survival of Agreement
46
 
SECTION 8.3.
Binding Effect
46
 
SECTION 8.4.
Successors and Assigns
46
 
SECTION 8.5.
Expenses; Indemnity
49
 
SECTION 8.6.
Applicable Law
51
 
SECTION 8.7.
Waivers; Amendment
51
 
SECTION 8.8.
Entire Agreement
51  
SECTION 8.9.
Severability
52
 
SECTION 8.10.
Counterparts
52
 
SECTION 8.11.
Headings
52
 
SECTION 8.12.
Right of Setoff
52
 
SECTION 8.13.
Jurisdiction; Consent to Service of Process
52
 
SECTION 8.14.
Waiver of Jury Trial
53
 
SECTION 8.15.
[Reserved]
53
 
SECTION 8.16.
[Reserved]
53
 
SECTION 8.17.
[Reserved]
53
 
SECTION 8.18.
Confidentiality
53
 
SECTION 8.19.
USA PATRIOT Act
54
 
SECTION 8.20.
No Fiduciary Duty
54
 
SECTION 8.21.
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
54



ii

--------------------------------------------------------------------------------

SCHEDULES
 
Schedule 1.1
Pricing Schedule
Schedule 2.1
Commitments

 
EXHIBITS
 
Exhibit A
Form of Borrowing Request
Exhibit B
Form of Assignment and Assumption
Exhibit C
[Reserved]
Exhibit D
Form of Note
Exhibit E
[Reserved]
Exhibits F1 - F4
Forms of U.S. Tax Certificates
Exhibit G
Form of Solvency Certificate



iii

--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT (the “Agreement”) dated as of November 4, 2020 among
BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation (the “Company”), the
lenders listed in Schedule 2.1 (the “Lenders”) and CITIBANK, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
 
WHEREAS, the Company has requested that the Lenders, on the terms and subject to
the conditions set forth herein, extend credit to the Company to enable it to
borrow on a delayed draw basis on and after the date hereof and at any time and
from time to time during the Availability Period (such term and each other
capitalized term used but not defined herein having the meaning assigned to it
in Article I) an aggregate principal amount not in excess of $4,000,000,000. 
The proceeds of such borrowings are to be used for general corporate purposes of
the Company and its Subsidiaries (other than funding hostile acquisitions),
including the repayment of Debt.  The Lenders are willing to extend such credit
on the terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.1.         Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
 
“2-Year Tranche Commitment” shall mean, as to each Lender, its obligation to
make Loans to the Company pursuant to SECTION 2.1(b), in an aggregate principal
amount not to exceed the amount set forth opposite such Lenders’ name on
Schedule 2.1 under the heading “2-Year Tranche Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.
 
“2-Year Tranche Lender” shall mean a Lender that has a 2-Year Tranche Commitment
or holds a 2-Year Tranche Loan.
 
“2-Year Tranche Loan” shall mean a Loan made by a Lender to the Company under
SECTION 2.1(b).
 
“364-Day Tranche Commitment” shall mean, as to each Lender, its obligation to
make Loans to the Company pursuant to SECTION 2.1(a), in an aggregate principal
amount not to exceed the amount set forth opposite such Lenders’ name on
Schedule 2.1 under the heading “364-Day Tranche Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.
 
“364-Day Tranche Lender” shall mean a Lender that has a 364-Day Tranche
Commitment or holds a 364-Day Tranche Loan.
 
“364-Day Tranche Loan” shall mean a Loan made by a Lender to the Company under
SECTION 2.1(a).
 

--------------------------------------------------------------------------------

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Additional Amount” shall have the meaning assigned to such term in SECTION
2.16(a).
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
 
“Administrative Fees” shall have the meaning assigned to such term in SECTION
2.11(b).
 
“Administrative Questionnaire” shall mean an administrative questionnaire
delivered by a Lender pursuant to SECTION 8.4(e) in form acceptable to the
Administrative Agent.
 
“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.
 
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly, Controls or is Controlled by or is under
common Control with the Person specified.
 
“Agents” shall mean the Administrative Agent and the Syndication Agent.
 
“Alternate Base Rate” shall mean for any day, a rate per annum equal to the
greatest of (a) the Prime Rate, (b) 1/2 of one percent above the NYFRB Rate and
(c) the LIBO Rate for Dollars applicable for an interest period of one month in
effect for such day plus 1%, provided that for the purpose of this definition,
the LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO
Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m., London time, on such day. If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
LIBO Rate or NYFRB Rate, or both, specified in clause (b) or (c), respectively,
of the first sentence of this definition, for any reason, including, without
limitation, the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms hereof, the Alternate Base
Rate shall be determined without regard to clause (b) or (c), or both, of the
first sentence of this definition until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate shall be
effective on the effective date of any change in such rate. For the avoidance of
doubt, if the Alternate Base Rate as determined pursuant to the foregoing would
be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.
 
“Anti-Corruption Laws” shall have the meaning assigned to such term in SECTION
3.14.
 
“Anti-Money Laundering Laws” shall mean the Bank Secrecy Act of 1970, as amended
by the Patriot Act, and the applicable anti-money laundering statutes of
jurisdictions where the Company and its Subsidiaries conduct business and the
applicable rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority, and Executive Order No. 13224 on Terrorist Financing, effective
September 23, 2001.
 
“Applicable Commitment Fee Rate” shall mean the rate per annum set forth in
Schedule 1.1 based upon the applicable Debt Rating under the heading “Applicable
Commitment Fee Rate”.  Each change in the Applicable Commitment Fee Rate
resulting from a Debt Rating Level Change shall be effective on the date of such
Debt Rating Level Change.
 
2

--------------------------------------------------------------------------------

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total unused Commitments and Loans outstanding represented by such
Lender’s unused Commitment and Loans outstanding at such time.
 
“Applicable Rate” shall mean, (a) with respect to any Eurocurrency Loan, the
rate per annum set forth in Schedule 1.1 based upon the applicable Debt Rating
under the applicable sub-heading “Applicable Margin - Eurocurrency Loans” and
(b) with respect to any ABR Loan, the rate per annum set forth in Schedule 1.1
based upon the applicable Debt Rating under the applicable sub-heading
“Applicable Margin - ABR Loans”.  Each change in the Applicable Rate resulting
from a Debt Rating Level Change shall be effective on the date of such Debt
Rating Level Change.
 
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
“Arrangers” shall mean Citi and JPMorgan Chase Bank, N.A.
 
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee in the form of Exhibit B.
 
“Availability Period” shall mean the period from and including the Closing Date
until April 9, 2021.
 
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.
 
“Bail-In Legislation” shall mean (a)with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
 
“Bankruptcy Event” shall mean with respect to any Person that such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided further that such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.
 
 “Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
 
3

--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
 
“Board of Directors” shall mean either the board of directors of the Company or
any duly authorized committee thereof or any committee of officers of the
Company acting pursuant to authority granted by the board of directors of the
Company or any committee of such board.
 
“Borrowing” shall mean Loans of the same Type and Tranche, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.
 
“Borrowing Request” shall mean a request by the Company for a Borrowing in
accordance with SECTION 2.3.
 
“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
 
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases or finance leases on a balance sheet of such Person under GAAP and, for
the purposes of this Agreement, the amount of such obligations at any time shall
be the capitalized amount thereof at such time determined in accordance with
GAAP; provided, however, that, any obligations relating to a lease that was
accounted for by such Person as an operating lease as of December 15, 2018 and
any similar lease entered into after December 15, 2018 by such Person shall be
accounted for as an operating lease and not a Capital Lease Obligation.
 
“Capital Markets Debt” shall mean any third-party Debt for borrowed money
consisting of bonds, debentures, notes or other debt securities issued by the
Company.
 
“CFC Holdco” shall mean a Subsidiary with no material assets other than capital
stock (and debt securities, if any) of one or more CFCs, or of other CFC
Holdcos.
 
“Change in Control” shall be deemed to have occurred if (a) any Person or group
of Persons (other than (i) the Company, (ii) any Subsidiary or (iii) any
employee or director benefit plan or stock plan of the Company or a Subsidiary
or any trustee or fiduciary with respect to any such plan when acting in that
capacity or any trust related to any such plan) shall have acquired beneficial
ownership of shares representing more than 35% of the combined voting power
represented by the outstanding Voting Stock of the Company (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended,
and the applicable rules and regulations thereunder), or (b) during any period
of 12 consecutive months, commencing before or after the date of this Agreement,
individuals who on the first day of such period were directors of the Company
(together with any replacement or additional directors who were nominated or
elected by a majority of directors then in office) cease to constitute a
majority of the Board of Directors of the Company.
 
4

--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
SECTION 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines, requirements
and directives thereunder, issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (in each case in this clause (ii) pursuant to
Basel III) shall in each case be deemed a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented, if increased costs or loss of
yield on the part of any Credit Party pursuant to the Commitments or the making
of Loans under, or otherwise in connection with, this Agreement arise after the
Closing Date.
 
“Citi” shall mean Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA,
Inc., Citicorp North America, Inc. and/or any of their affiliates as may be
appropriate to consummate the transactions contemplated herein.
 
 “Closing Date” shall mean the date on which the conditions precedent in SECTION
4.1. are satisfied or waived in accordance with SECTION 8.7.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Commitment” shall mean, as to each Lender, such Lender’s 364-Day Tranche
Commitment and 2-Year Tranche Commitment in the amounts set forth opposite such
Lender’s name on Schedule 2.1 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, and designated as such
Lender’s “364-Day Tranche Commitment” or “2-Year Tranche Commitment”, as such
amount may be adjusted from time to time in accordance with this Agreement.
 
“Communications” shall have the meaning assigned to such term in SECTION 8.1(b).
 
“Company” shall mean Bristol-Myers Squibb Company, a Delaware corporation.
 
“Consolidated Net Tangible Assets” shall mean, with respect to the Company, the
total amount of its assets (less applicable reserves and other properly
deductible items) after deducting (i) all current liabilities (excluding the
amount of those which are by their terms extendable or renewable at the option
of the obligor to a date more than 12 months after the date as of which the
amount is being determined) and (ii) all goodwill, tradenames, trademarks,
patents, unamortized debt discount and expense and other like intangible assets,
all as set forth on the most recent balance sheet of the Company and its
consolidated Subsidiaries and determined on a consolidated basis in accordance
with GAAP.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
 “Credit Party” shall mean any Agent or any Lender.
 
 “Debt” shall mean (i) all obligations represented by notes, bonds, debentures
or similar evidences of indebtedness; (ii) all indebtedness for borrowed money
or for the deferred purchase price of property or services other than, in the
case of any such deferred purchase price, on normal trade terms and (iii) all
rental obligations as lessee under leases which shall have been or should be
recorded as Capital Lease Obligations.
 
5

--------------------------------------------------------------------------------

“Debt Rating” shall mean, as of any date of determination, the rating as
publicly announced by either S&P or Moody’s (collectively, the “Debt Ratings”)
of the Company’s non-credit-enhanced, senior unsecured long-term debt; provided
that (a) if the Moody's Debt Rating and the S&P Debt Rating differ by one Rating
Level, then the applicable Rating Level shall be the higher of such Rating
Levels; (b) if the Moody's Debt Rating and the S&P Debt Rating differ by more
than one Rating Level, then the applicable Rating Level shall be the Rating
Level that is one level below the higher of the two Rating Levels (for purposes
of Schedule 1.1, Rating Level 1 is the highest and Rating Level 4 is the
lowest); and (c)  if only one of S&P and Moody’s shall have in effect a Rating
Level, then the one such Rating Level in effect shall be the applicable Rating
Level;  and provided, further that any period during which there is no Debt
Rating, pricing shall be determined at Rating Level 4 set forth on Schedule 1.1.
 
“Debt Rating Level Change” shall mean a change in the Debt Rating, that results
in a change from one “Rating Level” under Schedule 1.1 to another, which Debt
Rating Level Change shall be deemed to take effect on the date on which the
relevant change in rating is first publicly announced by Moody’s or S&P.
 
“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Defaulting Lender” shall mean any Lender that (a) has failed (and such failure
has not been cured within two Business Days of the date required to be funded or
paid) to (i) fund any portion of its Loans or (ii) pay over to any Lender any
other amount required to be paid by it hereunder, (b) has notified the Company
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent (a copy of which shall promptly be shared with the Company), (d) has
become the subject of a Bankruptcy Event or (e) has, or has a direct or indirect
parent company that has, become the subject of a Bail-In Action.
 
“Dollars” or “$” shall mean lawful money of the United States of America.
 
“Domestic Subsidiary” shall mean a Subsidiary of the Company that is not a
Foreign Subsidiary.
 
 “EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
 
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
6

--------------------------------------------------------------------------------

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Environmental and Safety Laws” shall mean any and all applicable current and
future treaties, laws (including without limitation common law), regulations,
enforceable requirements, binding determinations, orders, decrees, judgments,
injunctions, permits, approvals, authorizations, licenses, permissions, written
notices or binding agreements issued, promulgated or entered by any Governmental
Authority, relating to the environment, to employee health or safety as it
pertains to the use or handling of, or exposure to, any hazardous substance or
contaminant, to preservation or reclamation of natural resources or to the
management, release or threatened release of any hazardous substance,
contaminant, or noxious odor, including without limitation the Hazardous
Materials Transportation Act, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, the Solid Waste Disposal Act, as amended by the
Resource Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984, the Federal Water Pollution Control Act, as amended by the
Clean Water Act of 1977, the Clean Air Act of 1970, as amended, the Toxic
Substances Control Act of 1976, the Occupational Safety and Health Act of 1970,
as amended, the Emergency Planning and Community Right-to-Know Act of 1986, the
Safe Drinking Water Act of 1974, as amended, the Federal Insecticide, Fungicide
and Rodenticide Act of 1947, as amended by the Federal Environmental Pesticide
Control Act of 1972, the Food Quality Protection Act of 1996, as amended, any
similar or implementing state law, all amendments of any of them, and any
regulations promulgated under any of them.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 412 of the Code,
under Section 414(m) of the Code.
 
“ERISA Termination Event” shall mean (i) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
“Reportable Event” not subject to the provision for 30-day notice to the PBGC or
with respect to which the notice requirement is waived under such regulations),
or (ii) the withdrawal of the Company or any ERISA Affiliate from a Plan during
a plan year in which it was a “substantial employer”, as such term is defined in
Section 4001(a) of ERISA, or (iii) the filing of a notice of intent to terminate
a Plan or the treatment of a Plan amendment as a termination under Section 4041
of ERISA, or (iv) the institution of proceedings to terminate a Plan by the PBGC
or (v) any other event or condition which is reasonably likely to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or (vi) the partial or complete withdrawal
of the Company or any ERISA Affiliate from a Multiemployer Plan.
 
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.
 
“Event of Default” shall have the meaning assigned to such term in ARTICLE VI.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
7

--------------------------------------------------------------------------------

“Existing 364 Day Credit Agreement” shall mean the 364-Day Revolving Credit
Facility Agreement, dated as of January 24, 2020, among the Company, the Lenders
named therein, Citibank, N.A. and JPMorgan Chase Bank, N.A., as administrative
agents, and the other agents party thereto from time to time (as may be amended,
restated, amended and restated, supplemented, modified or replaced from time to
time).
 
“Existing Five-Year Credit Agreements” shall mean (i) the Five Year Competitive
Advance and Revolving Credit Facility Agreement dated as of September 29, 2011
among the Company, the Lenders named therein, Citibank, N.A. and JPMorgan Chase
Bank, N.A., as administrative agents, and the other agents party thereto from
time to time (as may be amended, restated, amended and restated, supplemented,
modified or replaced from time to time) and (ii) the Five Year Competitive
Advance and Revolving Credit Facility Agreement dated as of July 30, 2012 among
the Company, the Lenders named therein, Citibank, N.A. and JPMorgan Chase Bank,
N.A., as administrative agents, and the other agents party thereto from time to
time (as may be amended, restated, amended and restated, supplemented, modified
or replaced from time to time).
 
“Exposure” shall mean, at any time, for any Lender, the unused amount of such
Lender’s aggregate Commitments as of such date plus the aggregate outstanding
principal amount of all Loans by such Lender as of such date.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, or any amendment or
revision thereof, so long as such amendment or revision is substantially similar
to Sections 1471 to 1474 of the Code as of the date of this Agreement, together
in each case with any regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” shall mean, on any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate; provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
 
“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or assistant treasurer of such
corporation.
 
 “Foreign Subsidiary” shall mean (a) each Subsidiary which is a “controlled
foreign corporation” within the meaning of Section 957(a) of the Code (a “CFC”),
(b) each Subsidiary which is a CFC Holdco and (c) each Subsidiary of a CFC or
CFC Holdco.
 
 “Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“Funded Debt” shall mean Debt of the Company or a Subsidiary owning Restricted
Property maturing by its terms more than one year after its creation and Debt
classified as long-term debt under GAAP and, in the case of Funded Debt of the
Company, ranking at least pari passu with the Loans.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America.
 
8

--------------------------------------------------------------------------------

“Governmental Authority” shall mean the government of any nation, including, but
not limited to, the United States of America, or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
 
“Guarantor” and “Guarantors” has the meaning set forth in SECTION 5.15(a).
 
“Guaranty” and “Guaranties” has the meaning set forth in SECTION 5.15(a).
 
“Hazardous Substances” shall mean any toxic, radioactive, mutagenic,
carcinogenic, noxious, caustic or otherwise hazardous substance, material or
waste, including petroleum, its derivatives, by-products and other hydrocarbons,
including, without limitation, polychlorinated biphenyls (commonly known as
PCBs), asbestos or asbestos-containing material, and any substance, waste or
material regulated or that could reasonably be expected to result in liability
under Environmental and Safety Laws.
 
“Indenture” shall mean the Indenture dated as of June 1, 1993 between the
Company and JPMorgan Chase Bank, N.A., as successor to The Chase Manhattan Bank
(National Association), as trustee, as amended, supplemented or otherwise
modified from time to time.
 
“Interest Election Request” shall mean a request by the Company to convert or
continue a Borrowing in accordance with SECTION 2.7.
 
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
 
“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 months thereafter,
as the Company may elect; provided that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
 
“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”
 
“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Rate for the longest
period that is shorter than the Impacted Interest Period; and (b) the LIBO Rate
for the shortest period that exceeds the Impacted Interest Period, in each case,
at such time.
 
9

--------------------------------------------------------------------------------

 “Joint Lead Arrangers and Bookrunners” shall mean the financial institutions
listed as such on the cover page hereto.
 
“Lenders” shall mean (a) the financial institutions listed on Schedule 2.1
(other than any such financial institution that has ceased to be a party hereto,
pursuant to an Assignment and Assumption) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Assumption.
 
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on the LIBOR01 or LIBOR02 Page published by
Reuters (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Dollars in the
London interbank market) (the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Dollars with a maturity comparable to such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate; provided further that if the LIBO Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
 
“LIBO Rate Discontinuance Event” shall mean any of the following:
 
(a)          an interest rate is not ascertainable pursuant to the provisions of
the definition of “LIBO Rate” and the inability to ascertain such rate is
unlikely to be temporary;
 
(b)         the regulatory supervisor for the administrator of the LIBO Screen
Rate, the central bank for the currency of the LIBO Rate, an insolvency official
with jurisdiction over the administrator for the LIBO Rate, a resolution
authority with jurisdiction over the administrator for the LIBO Rate or a court
or an entity with similar insolvency or resolution authority over the
administrator for the LIBO Rate, has made a public statement, or published
information, stating that the administrator of the LIBO Rate has ceased or will
cease to provide the LIBO Rate permanently or indefinitely on a specific date,
provided that, at that time, there is no successor administrator that will
continue to provide the LIBO Rate; or
 
(c)          the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent or the administrator
of the LIBO Screen Rate has made a public statement identifying a specific date
after which the LIBO Rate or the LIBO Screen Rate shall no longer be made
available, or used for determining the interest rate of loans; provided that, at
that time, there is no successor administrator that will continue to provide the
LIBO Rate (the date of determination or such specific date in the foregoing
clauses (a)-(c), the “Scheduled Unavailability Date”).
 
“LIBO Rate Discontinuance Event Time” shall mean, with respect to any LIBO Rate
Discontinuance Event, (i) in the case of an event under clause (a) of such
definition, the Business Day immediately following the date of determination
that such interest rate is not ascertainable and such result is unlikely to be
temporary and (ii) for purposes of an event under clause (b) or (c) of such
definition, on the date on which the LIBO Rate ceases to be provided by the
administrator of the LIBO Rate or is not permitted to be used (or if such
statement or information is of a prospective cessation or prohibition, the 90th
day prior to the date of such cessation or prohibition (or if such prospective
cessation or prohibition is fewer than 90 days later, the date of such statement
or announcement)).


10

--------------------------------------------------------------------------------

“LIBO Rate Replacement Date” shall mean, in respect of any eurodollar borrowing,
upon the occurrence of a LIBO Rate Discontinuance Event, the next interest reset
date after the relevant amendment in connection therewith becomes effective
(unless an alternative date is specified) and all subsequent interest reset
dates for which the LIBO Rate would have had to be determined.


“LIBO Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”
 
“Lien” shall mean any mortgage, lien, pledge, encumbrance, charge or security
interest.
 
“Loan Documents” shall mean this Agreement, any Guaranty and each promissory
note held by a Lender pursuant to SECTION 2.9(e).
 
“Loans” shall mean the loans made by the Lenders to the Company pursuant to this
Agreement. For the avoidance of doubt, “Loans” shall include 364-Day Tranche
Loans and 2-Year Tranche Loans.
 
“Margin Regulations” shall mean Regulations T, U and X of the Board as from time
to time in effect, and all official rulings and interpretations thereunder or
thereof.
 
“Material Adverse Effect” shall mean a material adverse effect on the business,
results of operations, properties or financial condition of the Company and its
consolidated Subsidiaries, taken as a whole, excluding changes or effects in
connection with specific events applicable to the Company and/or its
Subsidiaries as disclosed in any annual report on Form 10-K, quarterly report on
Form 10-Q or any current report on Form 8-K, in each case filed subsequent to
December 31, 2019 and prior to the Closing Date.
 
“Material Debt” shall mean any Debt of the Company contemplated by clauses (i)
and (ii) of the definition thereof, in each case, under any revolving or term
loan credit facility or any Capital Markets Debt, in each case, in an aggregate
committed or principal amount in excess of $1,000,000,000. For the avoidance of
doubt, Material Debt shall exclude any intercompany Debt and any obligations in
respect of interest rate caps, collars, exchanges, swaps or other similar
agreements.
 
“Maturity Date” shall mean (a) in the case of 364-Day Tranche Loans, the date
that is 364 days after the initial funding of 364-Day Tranche Loans and (b) in
the case of 2-Year Tranche Loans, the second anniversary of the initial funding
of 2-Year Tranche Loans.
 
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“New Lending Office” shall have the meaning assigned to such term in SECTION
2.16(g).
 
“Non-U.S. Lender” shall have the meaning assigned to such term in SECTION
2.16(g).
 
“NYFRB” shall mean the Federal Reserve Bank of New York.
 
11

--------------------------------------------------------------------------------

“NYFRB Rate” shall mean, on any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided, that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such date received
by the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
 
“Obligations” shall mean the due and punctual payment of (i) the principal of
and interest on any Loans made by the Lenders to the Company pursuant to this
Agreement, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities (including, without
limitation, the obligations described in SECTION 2.16) of the Company to the
Lenders under this Agreement and the other Loan Documents.
 
“Other Taxes” shall have the meaning assigned to such term in SECTION 2.16(b).
 
“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
 
“Participant Register” shall have the meaning assigned to such term in SECTION
8.4(f).
 
“Patriot Act” shall have the meaning assigned to such term in SECTION 8.19.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
 
“Person” shall mean any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” shall mean any employee pension benefit plan as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan), subject to the provisions of Title
IV of ERISA or Section 412 of the Code that is maintained by the Company or any
ERISA Affiliate for current or former employees, or any beneficiary thereof.
 
 “Platform” shall have the meaning assigned to such term in SECTION 8.1(b).
 
“Prime Rate” shall mean the rate of interest per annum from time to time
published in the “Money Rates” section of The Wall Street Journal as being the
“Prime Lending Rate” or, if more than one rate is published as the Prime Lending
Rate, then the highest of such rates.
 
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
 “Register” shall have the meaning given such term in SECTION 8.4(d).
 
“Relevant Governmental Sponsor” means any central bank, reserve bank, monetary
authority or similar institution (including any committee or working group
sponsored thereby) which shall have selected, endorsed or recommended a
replacement rate, including relevant additional spreads or other adjustments,
for the LIBO Rate.


12

--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders having Exposures
representing more than 50% of the sum of the total Exposures at such time.
 
“Resignation Effective Date” shall have the meaning assigned to such term in
ARTICLE VII.
 
“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.
 
“Restricted Property” shall mean (i) any manufacturing facility, or portion
thereof, owned or leased by the Company or any Subsidiary and located within the
continental United States of America which, in the opinion of the Board of
Directors of the Company, is of material importance to the business of the
Company and its Subsidiaries taken as a whole, but no such manufacturing
facility, or portion thereof, shall be deemed of material importance if its
gross book value (before deducting accumulated depreciation) is less than 2% of
Consolidated Net Tangible Assets, and (ii) any shares of capital stock or
indebtedness of any Subsidiary owning any such manufacturing facility. As used
in this definition, “manufacturing facility” means property, plant and equipment
used for actual manufacturing and for activities directly related to
manufacturing, and it excludes sales offices, research facilities and facilities
used only for warehousing, distribution or general administration.
 
“S&P” shall mean Standard & Poor’s Financial Services LLC or any successor
thereto.
 
 “Sale and Leaseback Transaction” shall mean any arrangement with any Person
pursuant to which the Company or any Subsidiary leases any Restricted Property
that has been or is to be sold or transferred by the Company or the Subsidiary
to such Person to the extent such property constituted Restricted Property at
the time leased, other than (i) temporary leases for a term, including renewals
at the option of the lessee, of not more than three years, (ii) transactions
between the Company and a Subsidiary or between Subsidiaries, (iii) leases of
Restricted Property executed by the time of, or within 12 months after the
latest of, the acquisition, the completion of construction or improvement, or
the commencement of commercial operation, of such Restricted Property, and (iv)
arrangements pursuant to any provision of law with an effect similar to that
under former Section 168(f)(8) of the Internal Revenue Code of 1954.
 
“Sanctions” shall have the meaning assigned to such term in SECTION 3.14.
 
“Scheduled Unavailability Date” shall have the meaning assigned to such term in
the definition of “LIBO Rate Discontinuance Event”.
 
 “SEC” shall mean the Securities and Exchange Commission.
 
“Specified Revolving Credit Agreement” shall mean the Three-Year Revolving
Credit Facility Agreement dated as of January 25, 2019 among the Company, the
Lenders named therein, Morgan Stanley Senior Funding, Inc., as administrative
agent, and the other agents party thereto from time to time (as may be amended,
restated, amended and restated, supplemented, modified or replaced from time to
time).
 
13

--------------------------------------------------------------------------------

 “Solvent” shall mean, with respect to any Person at any time, that (a) the fair
value of the assets of the Company and its Subsidiaries on a consolidated basis,
at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Company and its Subsidiaries on a
consolidated basis, (b) the present fair saleable value of the property of the
Company and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Company and
its Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Company and its Subsidiaries on
a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) the Company and its Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date.
 
“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(i) for purposes of SECTION 5.10 and SECTION 5.11 only, any Person the majority
of the outstanding Voting Stock of which is owned, directly or indirectly, by
the parent or one or more subsidiaries of the parent of such Person and (ii) for
all other purposes under this Agreement, any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.
References herein to “Subsidiary” shall mean a Subsidiary of the Company.
 
“Successor LIBO Rate” shall have the meaning assigned to such term in SECTION
1.6.
 
“Syndication Agent” shall mean the financial institution listed as such on the
cover page hereto.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings or other charges imposed by any Governmental Authority
and all liabilities with respect thereto, including any interest, additions to
tax or penalties.
 
 “Tranche” shall mean (a) when used with reference to Loans, refers to whether
such Loans are 364-Day Tranche Loans or 2-Year Tranche Loans, (b) when used with
reference to Commitments, refers to whether such Commitments are 364-Day Tranche
Commitments or 2-Year Tranche Commitments and (c) when used with reference to
Lenders, refers to whether such Lenders are 364-Day Tranche Lenders or 2-Year
Tranche Lenders.
 
“Transactions” shall mean the execution and delivery by the Company of this
Agreement, the performance by the Company of this Agreement and the borrowing of
Loans and the use of the proceeds thereof.
 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the LIBO Rate
and the Alternate Base Rate.
 
 “UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
 
14

--------------------------------------------------------------------------------

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
 
 “Value” shall mean, with respect to a Sale and Leaseback Transaction, an amount
equal to the present value of the lease payments with respect to the term of the
lease remaining on the date as of which the amount is being determined, without
regard to any renewal or extension options contained in the lease, discounted at
the weighted average interest rate on the Securities of all series which are
outstanding on the effective date of such Sale and Leaseback Transaction and
which have the benefit of Section 1007 of the Indenture under which the
Securities are issued.
 
“Voting Stock” shall mean, as applied to the stock of any corporation, stock of
any class or classes (however designated) having by the terms thereof ordinary
voting power to elect a majority of the members of the board of directors (or
other governing body) of such corporation other than stock having such power
only by reason of the happening of a contingency.
 
“Write-Down and Conversion Powers” shall mean (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
 
SECTION 1.2.         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).
 

SECTION 1.3.         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


15

--------------------------------------------------------------------------------

SECTION 1.4.         Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
SECTION 1.5.         Other Interpretive Provisions.  Any reference herein to a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).
 
SECTION 1.6.         LIBO Screen Rate Discontinuation. If at any time (i) the
Administrative Agent determines in good faith (which determination shall be
conclusive absent manifest error) or (ii) the Company or Required Lenders notify
the Administrative Agent in writing (with, in the case of the Required Lenders,
a copy to the Company) that the Company or Required Lenders (as applicable) have
determined that a LIBO Rate Discontinuance Event has occurred, then, at or
promptly after the LIBO Rate Discontinuance Event Time, the Administrative Agent
and the Company shall endeavor to establish an alternate benchmark rate to
replace the LIBO Rate under this Agreement, together with any spread or
adjustment to be applied to such alternate benchmark rate to account for the
effects of transition from the LIBO Rate to such alternate benchmark rate,
giving due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States
(including the application of a spread and the making of other appropriate
adjustments to such alternate benchmark rate and this Agreement to account for
the effects of transition from the LIBO Rate to such replacement benchmark,
including any changes necessary to reflect the available interest periods and
timing for determining such alternate benchmark rate) at such time and any
recommendations (if any) therefor by a Relevant Governmental Sponsor, provided
that any such alternate benchmark rate and adjustments shall be required to be
commercially practicable for the Administrative Agent to administer (as
determined by the Administrative Agent in its sole discretion) (any such rate,
the “Successor LIBO Rate”).
 
After such determination that a LIBO Rate Discontinuance Event has occurred,
promptly following the LIBO Rate Discontinuance Event Time, the Administrative
Agent and the Company shall enter into an amendment to this Agreement to reflect
such Successor LIBO Rate and such other related changes to this Agreement as may
be necessary or appropriate, as the Administrative Agent may determine in good
faith (which determination shall be conclusive absent manifest error) with the
Company’s consent, to implement and give effect to the Successor LIBO Rate under
this Agreement on the LIBO Rate Replacement Date and, notwithstanding anything
to the contrary in SECTION 1.6. or SECTION 8.7., such amendment shall become
effective for each Tranche of Loans and Lenders without any further action or
consent of any other party to this Agreement on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required  Lenders do not accept such amendment; provided, that if a Successor
LIBO Rate has not been established pursuant to the foregoing, at the option of
the Company, the Company and the Required Lenders may select a different
Successor LIBO Rate that is commercially practicable for the Administrative
Agent to administer (as determined by the Administrative Agent in its sole
discretion) and, upon not less than 15 Business Days’ prior written notice to
the Administrative Agent, the Administrative Agent, such Required Lenders and
the Company shall enter into an amendment to this Agreement to reflect such
Successor LIBO Rate and such other related changes to this Agreement as may be
applicable and, notwithstanding anything to the contrary in this SECTION 1.6. or
SECTION 8.7., such amendment shall become effective without any further action
or consent of any other party to this Agreement; provided, further, that if no
Successor LIBO Rate has been determined pursuant to the foregoing and a
Scheduled Unavailability Date has occurred,  the Administrative Agent will
promptly so notify the Company and each Lender and thereafter, until such
Successor LIBO Rate has been determined pursuant to this paragraph, (i) any
Borrowing Request, the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and (ii) all
outstanding Eurocurrency Borrowings shall be converted to an ABR Borrowing until
a Successor LIBO Rate has been chosen pursuant to this paragraph.
Notwithstanding anything else herein, any definition of Successor LIBO Rate
shall provide that in no event shall such Successor LIBO Rate be less than zero
for purposes of this Agreement.


16

--------------------------------------------------------------------------------

ARTICLE II
 
The Credits


SECTION 2.1.          Loans.
 
(a)         Subject to the terms and conditions set forth herein, each 364-Day
Tranche Lender severally agrees to make a 364-Day Tranche Loan in Dollars to the
Company from time to time during the Availability Period, in an aggregate amount
not to exceed the amount of such 364-Day Tranche Lender’s 364-Day Tranche
Commitment at such time.  Each 364-Day Tranche Lender’s 364-Day Tranche
Commitment shall (x) automatically be reduced by the amount of each 364-Day
Tranche Loan made by such Lender, such reduction to be effective immediately
following the making of such 364-Day Tranche Loan by such Lender or (y)
terminate on the date of each Borrowing in the amount of such 364-Day Tranche
Loan funded by such 364-Day Tranche Lender.  364-Day Tranche Loans may be made
in not more than four Borrowings, with each such Borrowing to be in a minimum
amount of $25,000,000.
 
(b)         Subject to the terms and conditions set forth herein, each 2-Year
Tranche Lender severally agrees to make a 2-Year Tranche Loan in Dollars to the
Company from time to time during the Availability Period, in an aggregate amount
not to exceed the amount of such 2-Year Tranche Lender’s 2-Year Tranche
Commitment at such time.  Each 2-Year Tranche Lender’s 2-Year Tranche Commitment
shall (x) automatically be reduced by the amount of each 2-Year Tranche Loan
made by such Lender, such reduction to be effective immediately following the
making of such 2-Year Tranche Loan by such Lender or (y) terminate on the date
of each Borrowing in the amount of such 2-Year Tranche Loan funded by such
2-Year Tranche Lender.  2-Year Tranche Loans may be made in not more than four
Borrowings, with each such Borrowing to be in a minimum amount of $25,000,000.
 
The Commitments are not revolving in nature, and amounts borrowed and repaid
hereunder may not be reborrowed.  Loans may be ABR Loans or Eurocurrency Loans,
as further provided herein.
 
SECTION 2.2.          Loans and Borrowings.



(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments of the
applicable Tranche. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
17

--------------------------------------------------------------------------------

(b)          Subject to SECTION 2.13, each Borrowing shall be comprised entirely
of ABR Loans or Eurocurrency Loans (each of which shall be denominated in
Dollars) as the Company may request in accordance herewith; provided that any
exercise of such option shall not affect the obligation of the Company to repay
such Loan in accordance with the terms of this Agreement.
 
(c)          At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurocurrency Borrowings outstanding.
 
(d)          Notwithstanding any other provision of this Agreement, the Company
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date of the applicable Tranche of Loans.
 
SECTION 2.3.          Requests for Borrowings. To request a Borrowing, the
Company shall notify the Administrative Agent of such request (a) in the case of
a Eurocurrency Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before the date of the proposed Borrowing, or (b) in the case of
an ABR Borrowing, not later than 10:30 a.m., New York City time, one Business
Day before the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable and shall be delivered by hand delivery or electronic
transmission to the Administrative Agent in the form of Exhibit A. Each such
written Borrowing Request shall specify the following information in compliance
with SECTION 2.2:
 
(i)          the aggregate amount of the requested Borrowing;
 
(ii)         the Tranche of the requested Borrowing;
 
(iii)        the date of such Borrowing, which shall be a Business Day;
 
(iv)        whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
 
(v)         in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
 
(vi)        the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of SECTION 2.6(a) or (b), as
applicable.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurocurrency Borrowing with an Interest Period of one month
if such Borrowing is requested at least three Business Days prior to the date of
such proposed Borrowing or an ABR Borrowing otherwise. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the Company
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
18

--------------------------------------------------------------------------------

SECTION 2.4.         [Reserved].
 
SECTION 2.5.         [Reserved].
 
SECTION 2.6.         Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in Dollars to the account of the Administrative
Agent or an Affiliate thereof most recently designated by it for such purpose by
notice to the Lenders, by 11:00 a.m., New York City time. The Administrative
Agent will make such Loans available to the Company by promptly crediting the
amounts so received, in like funds, as directed by the Company and as designated
in the applicable Borrowing Request.
 
(b)          [Reserved].


(c)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Company a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Company agrees to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Company to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the NYFRB Rate from time to time in effect or (ii) in the
case of the Company, the interest rate on the applicable Borrowing; provided
that no repayment by the Company pursuant to this sentence shall be deemed to be
a prepayment for purposes of SECTION 2.15. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
SECTION 2.7.         Interest Elections. (a) Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Company may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. Eurocurrency Loans may not be converted to Loans of a different
Type. The Company may elect different options with respect to different portions
of the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
 
(b)          To make an election pursuant to this Section, the Company shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under SECTION 2.3 if the Company were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy, or electronic transmission to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Company.
 
(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with SECTION 2.2:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
19

--------------------------------------------------------------------------------

(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
 
(iv)         if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)          If the Company fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Company, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
SECTION 2.8.         Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall automatically terminate on the end
of the Availability Period (after giving effect to the Loans made on such date).
 
(b)          The Company may at any time terminate, or from time to time reduce,
the Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $25,000,000.
 
(c)          The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election, Tranche and the effective date thereof.
Promptly following receipt of any notice, the Administrative Agent shall advise
the Lenders of the contents thereof. Each notice delivered by the Company
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments with respect to any
Tranche shall be made ratably among the Lenders of such Tranche in accordance
with their respective Commitments of such Tranche.
 
20

--------------------------------------------------------------------------------

SECTION 2.9.          Repayment of Loans; Evidence of Debt. (a)  The Company
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender (i) with respect to the 364-Day Tranche, the then unpaid
principal amount of its 364-Day Tranche Loans on the applicable Maturity Date
with respect to such Loans and (ii) with respect to the 2-Year Tranche Loans,
the then unpaid principal amount of its 2-Year Tranche Loans on the applicable
Maturity Date with respect to such Loans.
 
(b)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Company to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)          The Administrative Agent shall maintain a Register pursuant to
SECTION 8.4(d), and an account for each Lender in which it shall record (i) the
amount of each Loan made hereunder and any promissory note evidencing such Loan,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Company to each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
 
(d)          The entries made in the Register and the accounts of each Lender
maintained pursuant to paragraphs (b) and (c) of this Section shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Company to repay the Loans in accordance with the terms of this
Agreement.
 
(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note for its Loans substantially in the form of Exhibit D hereto. In
such event, the Company shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
SECTION 8.4) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its assigns).
 
SECTION 2.10.       Prepayment of Loans. (a) The Company shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
 
(b)          The Company shall notify the Administrative Agent by telephone
(confirmed by telecopy or electronic transmission) of any prepayment hereunder
(i) in the case of prepayment of a Eurocurrency Borrowing, not later than 10:00
a.m., New York City time three Business Days before the date of prepayment and
(ii) in the case of prepayment of an ABR Borrowing, not later than 10:00 a.m.,
New York City time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date, the Tranche
and the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by SECTION
2.8, then such notice of prepayment may be revoked if such notice of termination
is revoked in accordance with SECTION 2.8. Promptly following receipt of any
such notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in SECTION 2.2. Each prepayment of Loans shall be
applied ratably to the Tranche or Tranches of Loans specified by the Company in
the applicable notice of repayment, and each prepayment of Loans of any Tranche
or Tranches shall be applied against payments otherwise required under SECTION
2.9. (a) (if any) in direct order of maturity (unless otherwise directed by the
Company). Prepayments shall be accompanied by accrued interest to the extent
required by SECTION 2.12.
 
21

--------------------------------------------------------------------------------

SECTION 2.11.       Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee in Dollars which shall
accrue at the Applicable Commitment Fee Rate on the average daily amount of the
unused Commitment of such Lender under the applicable Tranche during the period
from and including the date that is 60 days following the date of this Agreement
until the last day of the Availability Period payable on (x) the date of each
Borrowing and (y) the last day of the Availability Period. All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
 
(b)         The Company agrees to pay to the Administrative Agent, for its own
account, the administrative, auction and other fees separately agreed upon
between the Company and the Administrative Agent (collectively, the
“Administrative Fees”).
 
(c)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.
 
SECTION 2.12.       Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)          The Loans comprising each Eurocurrency Borrowing shall bear
interest at the LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
 
(c)          [Reserved]
 
(d)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Company hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.0% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(e)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided, that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(f)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at time when the Alternate Base Rate is based on clause (a) of the first
sentence of the definition of Alternate Base Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
 
22

--------------------------------------------------------------------------------

SECTION 2.13.      Alternate Rate of Interest. Subject to SECTION 1.6, if prior
to the commencement of any Interest Period for a Eurocurrency Borrowing.
 
(a)          the Administrative Agent shall have determined (which determination
shall be made in good faith and shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
such Interest Period; or
 
(b)          the Administrative Agent is advised by the Required Lenders that
the LIBO Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy or electronic transmission, as applicable, as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Company and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing shall be made as an ABR Borrowing.
 
SECTION 2.14.      Increased Costs. (a) If any Change in Law shall:
 
(i)          subject any Lender or Agent to any Taxes (other than (x)
Non-Excluded Taxes imposed on or with respect to any payment made by or on
account of any obligation of the Company under any Loan Document, (y) Excluded
Taxes and (z) Other Taxes) on its Loans, Loan principal, Commitments, or other
obligations under the Loan Documents, or its deposits, reserves, other
liabilities or capital attributable thereto;
 
(ii)         impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender; or
 
(iii)        impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurocurrency Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan) by an amount deemed by such Lender to be material or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise) by an amount deemed by such Lender to be
material, then the Company will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
 
(b)          If any Lender determines that any Change in Law regarding capital
requirements or liquidity has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time the Company will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
 
23

--------------------------------------------------------------------------------

(c)          A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company as specified in
paragraph (a) or (b) of this Section, and setting forth in reasonable detail the
manner in which such amount or amounts shall have been determined, shall be
delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d)         Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 60 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 60-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.15.       Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under SECTION 2.10 (b) and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to SECTION 2.18, then, in any such event,
the Company shall compensate each Lender for the out-of-pocket loss, cost and
expense attributable to such event. In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the present value of the excess, if any, of (i)
its cost of obtaining the funds for the Loan being paid, prepaid, refinanced or
not borrowed (assumed to be the LIBO Rate that would have been applicable
thereto) for the period from the date of such payment, prepayment, refinancing
or failure to borrow or refinance to the last day of the Interest Period for
such Loan (or, in the case of a failure to borrow or refinance the Interest
Period for such Loan which would have commenced on the date of such failure)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would be realized by such Lender in reemploying the funds so paid, prepaid or
not borrowed or refinanced for such period or Interest Period, as the case may
be. A certificate of any Lender setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section and setting forth in
reasonable detail the manner in which such amount or amounts shall have been
determined shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.
 
24

--------------------------------------------------------------------------------

SECTION 2.16.        Taxes. (a) Any and all payments to the Lenders or the
Administrative Agent hereunder by or on account of any obligation of the Company
shall be made free and clear of and without deduction for any and all current or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding (i) net income or franchise and
similar taxes imposed on (or measured by) net income and any branch profits tax
imposed on the Administrative Agent or any Lender (or participant) by the United
States or any other jurisdiction as a result of a present or former connection
between the Administrative Agent or such Lender (or participant) and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than as a result of
entering into this Agreement, performing any obligations hereunder, receiving
any payments hereunder or enforcing any rights hereunder), (ii) taxes that are
imposed under FATCA and (iii) any taxes that are attributable solely to the
failure of any Lender to comply with SECTION 2.16(g) (all such nonexcluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities,
collectively or individually, “Non-Excluded Taxes” and all such excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities, collectively
or individually, together with any Taxes described in SECTION 2.16(i), “Excluded
Taxes”). If any applicable withholding agent shall be required to deduct any
Non-Excluded Taxes from or in respect of any sum payable hereunder to any Lender
or the Administrative Agent, (i) the sum payable shall be increased by the
amount (an “Additional Amount”) necessary so that after making all required
deductions (including deductions applicable to Additional Amounts payable under
this SECTION 2.16) such Lender or such Administrative Agent (as the case may be)
shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the withholding agent shall make such deductions and
(iii) the applicable withholding agent shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b)          In addition, the Company shall pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp,
intangibles or documentary Taxes or any other excise or property Taxes, charges
or similar levies arising from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document that are imposed by a Governmental Authority in a
jurisdiction in which the Company is incorporated, organized, managed and
controlled or considered to have its seat or otherwise has a connection (other
than as a result of entering into this Agreement, performing any obligations
hereunder, receiving any payments hereunder or enforcing any rights hereunder)
(“Other Taxes”).
 
(c)          The Company shall indemnify each Lender (or participant) and the
Administrative Agent for the full amount of Non-Excluded Taxes and Other Taxes
paid by such Lender (or participant) or such Administrative Agent, as the case
may be, and any liability (including penalties, interest and expenses (including
reasonable attorney’s fees and expenses)) arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability prepared by a Lender, or the Administrative
Agent on its behalf and setting forth in reasonable detail the manner in which
such amount shall have been determined, absent manifest error, shall be final,
conclusive and binding for all purposes. Such indemnification shall be made
within 30 days after the date the Lender or the Administrative Agent, as the
case may be, makes written demand therefor, which written demand shall be made
within 180 days of the date such Lender or Administrative Agent receives written
demand for payment of such Taxes or Other Taxes from the relevant Governmental
Authority.
 
(d)          If a Lender (or participant) or the Administrative Agent receives a
refund in respect of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by the Company, or with respect to which the Company has paid
Additional Amounts pursuant to this SECTION 2.16, it shall within 30 days from
the date of such receipt pay over such refund to the Company (but only to the
extent of indemnity payments made, or Additional Amounts paid, by the Company
under this SECTION 2.16 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Lender (or participant)
or such Administrative Agent and without interest (other than interest paid by
the relevant Governmental Authority with respect to such refund); provided,
however, that the Company, upon the request of such Lender (or participant) or
such Administrative Agent, agrees to repay the amount paid over to the Company
(plus penalties, interest or other charges) to such Lender (or participant) or
such Administrative Agent in the event such Lender (or participant) or such
Administrative Agent is required to repay such refund to such Governmental
Authority.
 
(e)          As soon as practicable after the date of any payment of
Non-Excluded Taxes or Other Taxes by the Company to the relevant Governmental
Authority, the Company will deliver to the Administrative Agent, at its
addresses referred to in SECTION 8.1, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing payment thereof.


25

--------------------------------------------------------------------------------

(f)          Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this SECTION 2.16 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.


(g)          (i) Each Lender (or participant) that is a United States person as
defined in Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent two copies of either United States Internal Revenue Service
(“IRS”) Form W-9 (or successor forms). Each Lender (or participant) that is not
a United States person as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Company and the Administrative Agent two
copies of either IRS Form W-8BEN, W-8BEN-E or W-8ECI (or any successor forms),
Form W-8IMY (or successor form) together with any applicable underlying IRS
forms, or, in the case of a Non-U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, an IRS Form W-8BEN or W-8BEN-E, or any
subsequent or substitute versions thereof or successors thereto (and a
certificate substantially in the form of Exhibit F representing that such
Non-U.S. Lender is not a bank for purposes of Section 881(c)(3)(A) of the Code,
is not a 10 percent shareholder (within the meaning of Section 881(c)(3)(B) of
the Code) of the Company, is not a controlled foreign corporation related to the
Company (within the meaning of Section 881(c)(3)(C) of the Code) and is not
conducting a trade or business in the United States with which the relevant
interest payments are effectively connected), properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or reduced
rate of, U.S. Federal withholding tax on payments by the Company under this
Agreement. Such forms shall be delivered by each Lender on or before the date it
becomes a party to this Agreement (or, in the case of a participant, on or
before the date such participant becomes a participant hereunder) and on or
before the date, if any, such Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”). In addition,
each Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender. Notwithstanding any
other provision of this SECTION 2.16(g), a Non-U.S. Lender shall not be required
to deliver any form pursuant to this SECTION 2.16(g) that such Non-U.S. Lender
is not legally able to deliver.
 
(ii)          If a payment made to a Lender (or participant) under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company or the Administrative Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
 
(h)          [Reserved];
 
26

--------------------------------------------------------------------------------

(i)          The Company shall not be required to indemnify any Lender, or to
pay any Additional Amounts to any Lender, in respect of any withholding tax
pursuant to paragraph (a) or (c) above to the extent that (i) such withholding
tax is imposed by the United States and the obligation to withhold amounts with
respect to such withholding tax was in effect and would apply to amounts payable
to such Lender on the date such Lender became a party to this Agreement (or, in
the case of a participant, on the date such participant became a participant
hereunder) or, with respect to payments to a New Lending Office on the date such
Lender designated such New Lending Office with respect to a Loan; provided,
however, that this clause (i) shall not apply to any Lender (or participant) if
the assignment, participation, transfer or designation of a New Lending Office
was made at the request of the Company or was made pursuant to SECTION 2.18; and
provided further, however, that this clause (i) shall not apply to the extent
the indemnity payment or Additional Amounts any Lender (or participant) would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or Additional Amounts that the Lender (or participant) making
the assignment, participation, transfer or designation of such New Lending
Office would have been entitled to receive in the absence of such assignment,
participation, transfer or designation, or (ii) the obligation to pay such
Additional Amounts would not have arisen but for a failure by such Lender (or
participant) to comply with the provisions of paragraph (g)(i) above.
Notwithstanding anything herein to the contrary, each Lender shall remain
subject to the obligations under SECTION 2.18.
 
(j)          [Reserved]
 
(k)          Each Lender shall severally indemnify the Administrative Agent for
any Taxes (to the extent that the Company has not already indemnified the Agents
for such Taxes and without limiting the obligation of the Company to do so)
attributable to such Lender (including any Taxes due to such Lender’s failure to
maintain a Participant Register pursuant to SECTION 8.4.(f)) that are paid or
payable by the Administrative Agent in connection with any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this SECTION 2.16(k) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
 
(l)          Nothing contained in this SECTION 2.16 shall require any Lender (or
participant) or the Administrative Agent to make available any of its tax
returns (or any other information that it deems to be confidential or
proprietary).
 
SECTION 2.17.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Company shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, or of amounts payable under
SECTION 2.14, SECTION 2.15 or SECTION 2.16, or otherwise) prior to 3:00 p.m.,
New York City time at the place of payment, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 388 Greenwich Street, New York, New York
10013, or such other location as the Administrative Agent shall designate from
time to time, except that payments pursuant to SECTION 2.14, SECTION 2.15,
SECTION 2.16 and SECTION 8.5 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars. Except as provided in clause (c) below, each
payment or prepayment of principal or payment of interest in respect of a
Borrowing of Loans shall be allocated ratably among the parties entitled
thereto.
 
(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
 
27

--------------------------------------------------------------------------------

(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Company pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant. The Company consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.
 
(d)          Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Company will not make
such payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Company has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the NYFRB Rate in effect from time to
time.
 
(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to SECTION 2.6(b) or SECTION 2.17(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
 
SECTION 2.18.       Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under SECTION 2.14, or if the Company is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to SECTION 2.16, then such Lender shall use
reasonable efforts to file any certificate or document reasonably requested by
the Company (consistent with legal and regulatory restrictions) to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such filing, designation or
assignment (i) would eliminate or reduce amounts payable pursuant to SECTION
2.14 or SECTION 2.16, as the case may be, in the future and (ii) would not
otherwise be disadvantageous to such Lender.
 
28

--------------------------------------------------------------------------------

(b)          If any Lender requests compensation under SECTION 2.14, or if the
Company is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to SECTION 2.16,
or if any Lender becomes a Defaulting Lender, then the Company may, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in SECTION 8.4), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under SECTION 2.14 or payments required to be made pursuant to SECTION 2.16,
such assignment will result in a reduction in such compensation or payments.
 
SECTION 2.19.       [Reserved].
 
SECTION 2.20.       [Reserved].
 
SECTION 2.21.       Defaulting Lenders.
 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
 
(a)          fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to SECTION 2.11(a); and
 
(b)          the Commitment and Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to SECTION 8.7); provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby.
 
No non-Defaulting Lender shall have any obligation to fund any portion of a Loan
which a Defaulting Lender has failed to fund.
 
ARTICLE III
 
Representations and Warranties
 
The Company represents and warrants to each of the Lenders and the
Administrative Agent on the Closing Date that:
 
SECTION 3.1.         Organization; Powers. The Company (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted and (c) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify would not
result in a Material Adverse Effect. The Company has the corporate power and
authority to execute and deliver this Agreement, to perform its obligations
under this Agreement and to borrow hereunder.
 
29

--------------------------------------------------------------------------------

SECTION 3.2.         Authorization. The execution and delivery by the Company of
this Agreement and the other Loan Documents (a) are within the Company’s
corporate powers and have been duly authorized by all requisite corporate action
and (b) will not (i) violate (A) any provision of any law, statute, rule or
regulation (including, without limitation, the Margin Regulations), (B) any
provision of the certificate of incorporation or other constitutive documents or
by-laws of the Company or any Subsidiary, (C) any order of any Governmental
Authority or (D) any provision of any indenture, agreement or other instrument
to which the Company or any Subsidiary is a party or by which it or any of its
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
such indenture, agreement or other instrument or (iii) result in the creation or
imposition of any lien upon any property or assets of the Company or any
Subsidiary other than, in the case of clauses (i)(A), (i)(C), (i)(D), (ii) and
(iii), any such violations, conflicts, breaches, defaults or liens that,
individually or in the aggregate, would not have a Material Adverse Effect.
 
SECTION 3.3.         Enforceability. Each Loan Document constitutes or, when
executed and delivered, will constitute a legal, valid and binding obligation of
the Company party thereto, enforceable in accordance with its terms (subject, as
to enforceability, to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity)).
 
SECTION 3.4.         Governmental Approvals. No action, consent or approval of,
registration or filing with or other action by any Governmental Authority is
required in connection with the execution and delivery by the Company of this
Agreement and the other Loan Documents.
 
SECTION 3.5.         Financial Statements; No Material Adverse Effect. (a) The
Company has heretofore furnished to the Administrative Agent and the Lenders
copies of its (i) audited consolidated financial statements for the years ended
December 31, 2018 and December 31, 2019, respectively, which were included in
its annual report on Form 10-K as filed with the SEC under the Exchange Act on
February 24, 2020 (the “10-K”) and (ii) its unaudited consolidated financial
statements for the fiscal quarters ended March 31, 2020 and June 30, 2020, which
were included in its quarterly report on Form 10-Q as filed with the SEC under
the Exchange Act on May 7, 2020 and August 6, 2020, respectively. Such financial
statements present fairly, in all material respects, the financial condition and
the results of operations of the Company and the Subsidiaries, taken as a whole,
as of, and for accounting periods ending on, such dates in accordance with GAAP.
 
(b)          Since December 31, 2019, there has been no material adverse effect
on the business, results of operations, properties or financial condition of the
Company and its consolidated Subsidiaries, taken as a whole; provided that no
representation or warranty is made with respect to matters disclosed in the most
recent 10-K or in any 10-Q or current report on Form 8-K, in each case, filed
with the SEC under the Exchange Act subsequent to December 31, 2019 and prior to
the Closing Date.
 
SECTION 3.6.         Litigation; Compliance with Laws. (a) Except as disclosed
in the most recent 10-K filed by the Company, as of the date hereof, there are
no actions, proceedings or investigations filed or (to the knowledge of the
Company) threatened against the Company or any Subsidiary in any court or before
any Governmental Authority or arbitration board or tribunal which question the
validity or legality of this Agreement, the Transactions or any action taken or
to be taken pursuant to this Agreement and no order or judgment has been issued
or entered restraining or enjoining the Company from the execution, delivery or
performance of this Agreement nor is there any other action, proceeding or
investigation filed or (to the knowledge of the Company) threatened against the
Company or any Subsidiary in any court or before any Governmental Authority or
arbitration board or tribunal which would be reasonably likely to result in a
Material Adverse Effect.
 
30

--------------------------------------------------------------------------------

(b)         Neither the Company nor any Subsidiary is in violation of any law,
rule or regulation, or in default with respect to any judgment, writ, injunction
or decree of any Governmental Authority, where such violation or default would
be reasonably likely to result in a Material Adverse Effect.
 
SECTION 3.7.         Federal Reserve Regulations. No part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Margin Regulations.
 
SECTION 3.8.         Use of Proceeds. All proceeds of the Loans shall be used
for the purposes referred to in the recitals to this Agreement.
 
SECTION 3.9.         Taxes. The Company and the Subsidiaries have filed or
caused to be filed all Federal and material state, local and foreign Tax returns
which are required to be filed by them, and have paid or caused to be paid all
Taxes shown to be due and payable on such returns or on any assessments received
by any of them, other than any Taxes or assessments the validity of which is
being contested in good faith by appropriate proceedings, and with respect to
which appropriate accounting reserves have, to the extent required by GAAP, been
set aside.
 
SECTION 3.10.       Employee Benefit Plans. Except as would not have a Material
Adverse Effect (a) the present aggregate value of accumulated benefit
obligations of (i) all Plans and (ii) all foreign employee pension benefit plans
maintained by the Company and its Subsidiaries based on those assumptions used
for disclosure of such obligations in corporate financial statements in
accordance with GAAP, did not, as of the most recent statements available,
exceed the aggregate value of the assets for all such plans, (b) no ERISA
Termination Event has occurred and (c) each Plan has been established and
administered in accordance with its terms and in compliance with the applicable
provisions of ERISA, the Code and other applicable laws, rules and regulations.
 
SECTION 3.11.       Environmental and Safety Matters. Other than exceptions to
any of the following that would not reasonably be expected to have a Material
Adverse Effect: (i) the Company and the Subsidiaries comply and have complied
with all applicable Environmental and Safety Laws; (ii) there are and have been
no releases or threatened releases of Hazardous Substances at any property
owned, leased or operated by the Company now or in the past, or at any other
location, that could reasonably be expected to result in liability of the
Company or any Subsidiary under any Environmental and Safety Law; (iii) to the
knowledge of the Company and the Subsidiaries, there are no past, present, or
anticipated future events, conditions, circumstances, practices, plans, or legal
requirements that could reasonably be expected to prevent the Company or any of
the Subsidiaries from, or increase the costs to the Company or any of the
Subsidiaries of, complying with applicable Environmental and Safety Laws or
obtaining or renewing all material permits, approvals, authorizations, licenses
or permissions required of any of them pursuant to any such law; and (iv)
neither the Company nor any of the Subsidiaries has retained or assumed by
contract or operation of law, any liability, fixed or contingent, under any
Environmental and Safety Law. This SECTION 3.11 sets forth the sole
representations of the Company with respect to matters arising under
Environmental and Safety Laws.
 
SECTION 3.12.       Properties. (a) Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property that are necessary to the operation of the business of the Company and
its Subsidiaries taken as a whole, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes or where failure to have
such good title or valid leasehold interests would not reasonably be expected to
have a Material Adverse Effect.
 
31

--------------------------------------------------------------------------------

(b)          Each of the Company and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property that are necessary to the operation of the business of the Company and
its Subsidiaries taken as a whole, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.13.       Investment and Holding Company Status. Neither the Company
nor any of its Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.
 
SECTION 3.14.       Sanctions, Anti-Corruption, and Anti-Money Laundering Laws.
None of the Company or any of its Subsidiaries, nor any director or officer
thereof, nor, to the knowledge of the Company, any employee, agent or affiliate
of the Company or any of its Subsidiaries is, or is owned or controlled by
Persons that are: (i) the target of any sanctions administered or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control or the
U.S. Department of State, the United Nations Security Council, the European
Union, any European member state, Her Majesty’s Treasury or other relevant
sanctions authority (collectively, “Sanctions”), or (ii) located, organized or
resident in a country, region or territory that is, or whose government is, the
target of Sanctions (currently, Crimea, Cuba, Iran, North Korea and Syria).
Except as disclosed in the 10-K filed by the Company for the fiscal year ending
December 31, 2019, the Company and its Subsidiaries and their respective
directors, officers and employees and, to the knowledge of the Company, agents
are in compliance in all material respects with all applicable Sanctions and
with the Foreign Corrupt Practices Act of 1977, as amended, and all other
applicable anti-corruption laws (“Anti-Corruption Laws”). None of the Company or
any of its Subsidiaries, nor any director or officer thereof, nor, to the
knowledge of the Company, any employee or Affiliate of the Company or any of its
Subsidiaries: (i) is in violation of any Anti-Money Laundering Laws, (ii) is
under any investigation by any Governmental Authority with respect to any
Anti-Money Laundering Laws, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or (iv) has had any of its funds seized or forfeited
in any action under any Anti-Money Laundering Laws, in each case, that could, in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
The Company has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws, applicable Sanctions and Anti-Money Laundering Laws.
 
SECTION 3.15.       Solvency. The Company is Solvent as of the Closing Date.
 
ARTICLE IV
 
Conditions
 
SECTION 4.1.         Closing Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with SECTION 8.7):
 
(a)          The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include email or telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
 
32

--------------------------------------------------------------------------------

(b)          The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of outside counsel to the Company.
 
(c)          The Administrative Agent shall have received (i) a certified copy
of the organizational document of the Company, (ii) the resolutions or similar
authorizing documentation of the governing body of the Company authorizing the
Company’s entry into and performance of its obligations under the Loan
Documents, (iii) a certificate of an authorized officer of the Company
certifying the names and true signatures of the officers of the Company
authorized to sign the Loan Documents and the other documents to be delivered
hereunder and (iv) a certificate as to the good standing of the Company dated a
date reasonably close to the Closing Date from the State of Delaware, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.
 
(d)          The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by the President, a Corporate Secretary, a Vice
President or a Financial Officer of the Company, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of SECTION 4.2.
 
(e)          The Administrative Agent shall have received all fees and other
amounts earned, due and payable on or prior to the Closing Date, including, to
the extent invoiced not less than three Business Days before the Closing Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.
 
(f)          The Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and Anti-Money Laundering Laws, including, without limitation, the
Patriot Act at least three Business Days prior to the Closing Date (to the
extent requested in writing by the Arrangers at least ten Business Days prior to
the Closing Date).
 
(g)          The Administrative Agent shall have received a solvency certificate
from the Chief Financial Officer of the Company in substantially the form of
Exhibit G certifying that the Company and its Subsidiaries are Solvent.
 
The Administrative Agent shall notify the Company and the Lenders of the Closing
Date, and such notice shall be conclusive and binding.
 
SECTION 4.2.         Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions:
 
(a)          The representations and warranties of the Company set forth in this
Agreement (other than those set forth in Sections 3.5(b), 3.6(a), 3.10 and 3.11
on any date other than the Closing Date) shall be true and correct in all
material respects (provided that such representations and warranties qualified
as to materiality shall be true and correct) on and as of the date of such
Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case those representations and warranties will be true and
correct as of such earlier date.
 
(b)         At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.
 
33

--------------------------------------------------------------------------------

(c)          The Administrative Agent shall have received a Borrowing Request in
accordance with SECTION 2.3.
 
(d)          The Arrangers, the Administrative Agent and the Banks shall have
received all fees and expenses required to be paid on or prior to the date of
such Borrowing pursuant to this Agreement invoiced to the Company at least three
Business Days prior to such date.
 
ARTICLE V
 
Covenants
 
Affirmative Covenants. The Company covenants and agrees with each Lender and the
Administrative Agent that so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any fees or any other amounts payable
hereunder shall be unpaid, unless the Required Lenders shall otherwise consent
in writing, it will, and will cause each of the Subsidiaries to:
 
SECTION 5.1.         Existence. Do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence and its
rights and franchises that are material to the business of the Company and its
Subsidiaries as a whole, except as expressly permitted under SECTION 5.10 and
except, in the case of any Subsidiary, where the failure to do so would not
result in a Material Adverse Effect.
 
SECTION 5.2.         Business and Properties. Comply in all respects with all
applicable laws, rules, regulations and orders of any Governmental Authority
(including Environmental and Safety Laws and ERISA), whether now in effect or
hereafter enacted except instances that could not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect; and at all times maintain
and preserve all property material to the conduct of the business of the Company
and its Subsidiaries as a whole and keep such property in good repair, working
order and condition (ordinary wear and tear and damage by casualty or
condemnation excepted) and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times, except where the failure to do so would
not result in a Material Adverse Effect.
 
SECTION 5.3.         Financial Statements, Reports, Etc. Furnish to the
Administrative Agent and each Lender:
 
(a)          within 95 days after the end of each fiscal year, its annual report
on Form 10-K as filed with the SEC, including its consolidated balance sheet and
the related consolidated earnings statement showing its consolidated financial
condition as of the close of such fiscal year and the consolidated results of
its operations during such year, all audited by Deloitte & Touche LLP or other
independent certified public accountants of recognized national standing
selected by the Company;
 
(b)          within 50 days after the end of each of the first three fiscal
quarters of each fiscal year, its quarterly report on Form 10-Q as filed with
the SEC, including its unaudited consolidated balance sheet and related
consolidated earnings statement, showing its consolidated financial condition as
of the close of such fiscal quarter and the consolidated results of its
operations during such fiscal quarter and the then elapsed portion of the fiscal
year (and each delivery of such statements shall be deemed a representation that
such statements fairly present the Company’s financial condition and results of
operations on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes); and
 
34

--------------------------------------------------------------------------------

(c)          promptly, from time to time, such other information as any Lender
shall reasonably request through the Administrative Agent.
 
Information required to be delivered pursuant to clauses (a) – (b) of this
SECTION 5.3 shall be deemed to have been effectively delivered (including for
purposes of SECTION 8.1(b)) on the date on which such information has been
posted on the SEC website on the Internet at www.sec.gov (or any successor
website), on the Company’s DebtDomain site or at another relevant website
accessible by the Lenders without charge. Information required to be delivered
pursuant to clause (c) of this SECTION 5.3 shall be deemed to have been
effectively delivered (including for the purposes of SECTION 8.1(b)) on the date
on which the Company provides notice to the Administrative Agent (which notice
the Administrative Agent shall promptly provide to the requesting Lenders) that
such information has been provided in accordance with the preceding sentence or
on the date on which the Company actually delivers such information to the
Administrative Agent (and the Administrative Agent will promptly deliver such
information to the requesting Lenders).
 
SECTION 5.4.         Insurance. Keep its insurable properties adequately insured
at all times by financially sound and reputable insurers (which may include
captive insurers), and maintain such other insurance or self-insurance, to such
extent and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies similarly situated and in the
same or similar businesses.
 
SECTION 5.5.         Obligations and Taxes. Pay and discharge promptly when due
all material taxes, assessments and governmental charges imposed upon it or upon
its income or profits or in respect of its property, in each case before the
same shall become delinquent or in default and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings and adequate reserves with respect thereto shall, to the
extent required by GAAP, have been set aside, or the failure to so pay and
discharge would not be reasonably likely to result in a Material Adverse Effect.
 
SECTION 5.6.         Litigation and Other Notices. Give the Administrative Agent
written notice of the following within five Business Days after any executive
officer of the Company obtains knowledge thereof:
 
(a)          the filing or commencement of any action, suit or proceeding which
the Company reasonably expects to result in a Material Adverse Effect; and
 
(b)          any Event of Default, specifying the nature and extent thereof and
the action (if any) which is proposed to be taken with respect thereto.
 
SECTION 5.7.         Books and Records. Keep proper books of record and account
in which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities.
 
SECTION 5.8.         Ratings. Maintain at all times a senior unsecured
non-credit-enhanced long term debt rating from either S&P or Moody’s.
 
SECTION 5.9.         Compliance with Laws. Maintain in effect policies and
procedures reasonably designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws, applicable Sanctions and Anti-Money Laundering Laws.
 
35

--------------------------------------------------------------------------------

Negative Covenants. The Company covenants and agrees with each Lender and the
Administrative Agent that so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any fees or any other amounts payable
hereunder shall be unpaid, unless the Required Lenders shall otherwise consent
in writing, it will not, and will not permit any of the Subsidiaries to:
 
SECTION 5.10.       Consolidations, Mergers, and Sales of Assets. In the case of
the Company (a) consolidate or merge with or into any other Person or liquidate,
wind up or dissolve (or suffer any liquidation or dissolution) or (b) sell, or
otherwise transfer (in one transaction or a series of transactions), or permit
any Subsidiary to sell, or otherwise transfer (in one transaction or a series of
transactions), all or substantially all of the assets of the Company and the
Subsidiaries, taken as a whole, to any other Person; provided that the Company
may merge or consolidate with another Person if (A) the Company is the
corporation surviving such merger and (B) immediately after giving effect to
such merger or consolidation, no Default or Event of Default shall have occurred
and be continuing.
 
SECTION 5.11.       Liens. Create, assume or suffer to exist any Lien upon any
Restricted Property to secure any Debt of the Company, any Subsidiary or any
other Person, without making effective provision whereby the Loans that may then
or thereafter be outstanding shall be secured by such Lien equally and ratably
with (or prior to) such Debt for so long as such Debt shall be so secured,
except that the foregoing shall not prevent the Company or any Subsidiary from
creating, assuming or suffering to exist any of the following Liens:
 
(a)          Liens existing on the date hereof;
 
(b)          any Lien existing on property owned or leased by any Person at the
time it becomes a Subsidiary or is merged into the Company;
 
(c)          any Lien existing on property at the time of the acquisition
thereof by the Company or any Subsidiary;
 
(d)          any Lien to secure any Debt incurred prior to, at the time of, or
within 12 months after the acquisition of any Restricted Property for the
purpose of financing all or any part of the purchase price thereof and any Lien
to the extent that it secures Debt which is in excess of such purchase price and
for the payment of which recourse may be had only against such Restricted
Property or the proceeds thereof;
 
(e)          any Lien to secure any Debt incurred prior to, at the time of, or
within 12 months after the completion of the construction, alteration, repair or
improvement of any Restricted Property for the purpose of financing all or any
part of the cost thereof and any Lien to the extent that it secures Debt which
is in excess of such cost and for the payment of which recourse may be had only
against such Restricted Property or the proceeds thereof;
 
(f)          any Liens securing Debt of a Subsidiary owing to the Company or to
another Subsidiary;
 
(g)          any Liens securing industrial development, pollution control or
similar revenue bonds;
 
(h)          any Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts, statutory obligations or similar obligations;
 
36

--------------------------------------------------------------------------------

(i)          any Liens arising from licenses, sublicenses, leases and subleases
granted to others by the Company or any Subsidiary;
 
(j)          any Liens arising by operation of law in connection with judgments,
attachments or awards which are not an Event of Default under ARTICLE VI;
 
(k)          any Liens imposed by law for taxes, assessments, levies or charges
of any Governmental Authority for claims not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP;
 
(l)          any Liens of landlords, carriers, warehousemen, consignors,
mechanics, materialmen and other Liens imposed by law or that arise from
operation of law and securing obligations that are not overdue by more than 30
days or are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves or other appropriate provisions are being
maintained in accordance with GAAP;
 
(m)         easements (including, without limitation, reciprocal easement
agreements and utility agreements), rights-of-way, covenants, reservations,
encroachments, land use restrictions or encumbrances, which do not interfere
materially with the ordinary conduct of the business of the Company or any
Subsidiary, as the case may be, or their ordinary utilization of the Restricted
Property;
 
(n)          zoning, building codes and other land use law or regulations
regulating the use or occupancy of the Company’s or any Subsidiary’s property or
the activities conducted thereon which are imposed by any Governmental Authority
having jurisdiction over such property which are not violated by the current use
or occupancy of such property in the operation of the business conducted
thereon;
 
(o)          security provided to secure liabilities to insurance carriers or
self-insurance arrangements in the ordinary course of business;
 
(p)          any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Lien referred to in clauses
(a) through (o) above, so long as the principal amount of the Debt secured
thereby does not exceed the principal amount of Debt so secured at the time of
such extension, renewal or replacement (except that, where an additional
principal amount of Debt is incurred to provide funds for the completion of a
specific project, the additional principal amount, and any related financing
costs, may be secured by the Lien as well) and such Lien is limited to the same
property subject to the Lien so extended, renewed or replaced (and improvements
on such property); and
 
(q)          any Lien not permitted by clauses (a) through (p) above securing
Debt which, together with the aggregate outstanding principal amount of all
other Debt of the Company and its Subsidiaries owning Restricted Property which
would otherwise be subject to the foregoing restrictions and the aggregate Value
of existing Sale and Leaseback Transactions which would be subject to the
restrictions of SECTION 5.12 but for this clause (q), does not at any time
exceed 15% of Consolidated Net Tangible Assets.
 
SECTION 5.12.       Limitation on Sale and Leaseback Transactions. Enter into
any Sale and Leaseback Transaction, or permit any Subsidiary owning Restricted
Property to do so, unless either:
 
(a)          the Company or such Subsidiary would be entitled to incur Debt, in
a principal amount at least equal to the Value of such Sale and Leaseback
Transaction, which is secured by Liens on the property to be leased (without
equally and ratably securing the Loans) without violating SECTION 5.11, or
 
37

--------------------------------------------------------------------------------

(b)          the Company, during the six months immediately following the
effective date of such Sale and Leaseback Transaction, causes to be applied to
(A) the acquisition of Restricted Property or (B) the voluntary retirement of
Funded Debt (whether by redemption, defeasance, repurchase, or otherwise) an
amount equal to the Value of such Sale and Leaseback Transaction.
 
SECTION 5.13.       Sanctions. Directly or, to the Company’s knowledge,
indirectly, use the proceeds of the Loans, and shall procure that none of it or
their directors, officers, employees or agents directly or, to the Company’s
knowledge, indirectly, use the proceeds of the Loans (i) to fund, finance or
facilitate any activities or business of or with any Person that is, or is owned
or controlled by Persons that are, or in any country, region or territory, that,
at the time of such funding, financing or facilitating is, or whose government
is, the target of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as lender, underwriter, advisor, investor, or otherwise).
 
SECTION 5.14.       Anti-Corruption Laws. Use any part of the proceeds of the
Loans, directly or indirectly, and shall procure that none of it or their
directors, officers, employees or agents directly or, to the Company’s
knowledge, indirectly, use the proceeds of the Loans in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.
 
SECTION 5.15.       Guaranties.
 
(a)          The payment and performance of the Obligations of the Company shall
at all times be guaranteed by each direct and indirect existing or future
Domestic Subsidiary that guarantees the Company’s obligations under the Existing
Five-Year Credit Agreements, the Existing 364-Day Credit Agreement, the
Company’s obligations under the Specified Revolving Credit Agreement or the
Company’s obligations under any other Material Debt (excluding any such
guarantee existing prior to January 2, 2019), pursuant to one or more guaranty
agreements in form and substance reasonably acceptable to the Administrative
Agent, as the same may be amended, modified or supplemented from time to time
(individually a “Guaranty” and collectively the “Guaranties”; and each such
Subsidiary executing and delivering a Guaranty, a “Guarantor” and collectively
the “Guarantors”).
 
(b)          In the event any Domestic Subsidiary is required pursuant to the
terms of SECTION 5.15(a) above to become a Guarantor hereunder, the Company
shall cause such Domestic Subsidiary to execute and deliver to the
Administrative Agent a Guaranty and the Company shall also deliver to the
Administrative Agent, or cause such Domestic Subsidiary to deliver to the
Administrative Agent, at the Company’s cost and expense, such other documents,
certificates and opinions of the type delivered on the Closing Date pursuant to
SECTIONS 4.1(b) and (c), to the extent reasonably required by the Administrative
Agent in connection therewith.
 
(c)          A Guarantor, upon delivery of written notice to the Administrative
Agent by a Financial Officer or other authorized officer of the Company
certifying that, after giving effect to any substantially concurrent
transactions, including any repayment of Debt, release of a guaranty or any sale
or other disposition, either:  (i) such Guarantor does not guarantee the
obligations of the Company (1) under the Specified Revolving Credit Agreements,
(2) under the Existing Five Year Credit Agreements, (3) under the Existing
364-Day Credit Agreement or (4) under any other Material Debt of the Company or
(ii) such Guarantor is no longer a Domestic Subsidiary of the Company as a
result of a transaction not prohibited hereunder, shall be automatically
released from its obligations (including its Guaranty) hereunder without further
required action by any Person. The Administrative Agent, at the Company’s
expense, shall execute and deliver to the Company or the applicable Guarantor
any documents or instruments as the Company or such Guarantor may reasonably
request to evidence the release of such Guaranty.
 
38

--------------------------------------------------------------------------------

ARTICLE VI
 
Events of Default
 
In case of the happening of any of the following events (each an “Event of
Default”):
 
(a)         any representation or warranty made or deemed made in or in
connection with the execution and delivery of this Agreement or the Borrowings
hereunder shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished;
 
(b)         default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;
 
(c)          default shall be made in the payment of any interest on any Loan or
any fee or any other amount (other than an amount referred to in paragraph (b)
above) due hereunder, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three Business Days;
 
(d)          default shall be made in the due observance or performance of any
covenant, condition or agreement contained in (i) SECTION 5.1 (solely with
respect to the corporate existence of the Company (which shall, for the
avoidance of doubt, not include the failure to remain in good standing under the
laws of the jurisdiction of its organization)), (ii) SECTION 5.6 and such
default shall continue unremedied for a period of five Business Days or (iii)
SECTION 5.10, SECTION 5.11, SECTION 5.12, SECTION 5.13, SECTION 5.14 or SECTION
5.15;
 
(e)          default shall be made in the due observance or performance of any
covenant, condition or agreement contained herein (other than those specified in
(b), (c) or (d) above) and such default shall continue unremedied for a period
of 30 days after notice thereof from the Administrative Agent or any Lender to
the Company;
 
(f)          the Company or any Subsidiary shall (i) fail to pay any principal
or interest, regardless of amount, due in respect of one or more items of Debt
in an aggregate principal amount greater than or equal to $200,000,000, when and
as the same shall become due and payable (giving effect to any applicable grace
period), or (ii) fail to observe or perform any other term, covenant, condition
or agreement contained in any agreement or instrument evidencing or governing
any such Debt if the effect of any failure referred to in this clause (ii) is to
cause such Debt to become due prior to its stated maturity;
 
(g)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company , or of a substantial part of the property or assets
of the Company, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal or state bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or for
a substantial part of the property or assets of the Company or (iii) the winding
up or liquidation of the Company; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
 
39

--------------------------------------------------------------------------------

(h)          the Company  shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or for a substantial part of the property or
assets of the Company, (iv) file an answer admitting the material allegations of
a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or (vii)
take any action for the purpose of effecting any of the foregoing; or
 
(i)           one or more judgments for the payment of money in an aggregate
amount equal to or greater than $200,000,000 (exclusive of any amount thereof
covered by insurance) shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed (for
this purpose, a judgment shall be effectively stayed during a period when it is
not yet due and payable), or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Company or any Subsidiary to
enforce any such judgment;
 
(j)           (i) a Plan shall fail to maintain the minimum funding standard
required by Section 412 of the Code for any plan year or a waiver of such
standard is sought or granted under Section 412(c) of the Code, or (ii) an ERISA
Termination Event shall have occurred or (iii) the Company or an ERISA Affiliate
has incurred or is reasonably likely to incur a liability to or on account of a
Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, or (iv) the Company
or any ERISA Affiliate shall engage in any prohibited transaction described in
Sections 406 of ERISA or 4975 of the Code for which a statutory or class
exemption is not available or a private exemption has not been previously
obtained from the United States Department of Labor, or (v) the Company or any
ERISA Affiliate shall fail to pay any required installment or any other payment
required to be paid by such entity under Section 412 or 430 of the Code on or
before the due date for such installment or other payment, or (vi) the Company
or any ERISA Affiliate shall fail to make any contribution or payment to any
Multiemployer Plan which the Company or any ERISA Affiliate is required to make
under any agreement relating to such Multiemployer Plan or any law pertaining
thereto, and there shall result from any such event or events set forth in
clauses (i) through (vi) of this paragraph either a liability or a material risk
of incurring a liability to the PBGC, a Plan or a Multiemployer Plan which
liability or risk will have a Material Adverse Effect;
 
(k)          a Change in Control shall occur; or
 
(l)          any Guaranty, at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations (other than contingent obligations
that survive the termination of this Agreement), ceases to be in full force and
effect; or the Company or any Guarantor contests in writing the validity or
enforceability of any Guaranty;
 
then, in every such event (other than an event with respect to the Company
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued fees and all other liabilities of the Company accrued hereunder, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived anything
contained herein to the contrary notwithstanding; and in any event with respect
to the Company described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Company accrued hereunder shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived anything contained herein to the
contrary notwithstanding.
 
40

--------------------------------------------------------------------------------

ARTICLE VII
 
The Administrative Agent
 
In order to expedite the transactions contemplated by this Agreement, Citibank,
N.A. is hereby appointed to act as Administrative Agent on behalf of the
Lenders. Each of the Lenders hereby irrevocably authorizes the Administrative
Agent to take such actions on behalf of such Lender or holder and to exercise
such powers as are specifically delegated to the Administrative Agent by the
terms and provisions hereof, together with such actions and powers as are
reasonably incidental thereto. The Administrative Agent is hereby expressly
authorized by the Lenders, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders all payments of principal of and interest on
the Loans and all other amounts due to the Lenders hereunder, and promptly to
distribute to each Lender its proper share of each payment so received; (b) to
give notice on behalf of each of the Lenders to the Company of any Event of
Default of which the Administrative Agent has actual knowledge acquired in
connection with its agency hereunder; and (c) to distribute to each Lender
copies of all notices, financial statements and other materials delivered by the
Company pursuant to this Agreement as received by the Administrative Agent.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
 
Notwithstanding the foregoing, none of the Syndication Agent, Joint Lead
Arrangers or Bookrunners listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity as a Lender.
 
Neither the Administrative Agent nor any of its respective affiliates nor any of
its respective affiliates’ directors, officers, employees, agents, advisors or
attorneys-in-fact shall be liable for any action taken or omitted to be taken by
any of them except for its or his or her own gross negligence or willful
misconduct (as determined by a final and non-appealable decision of a court of
competent jurisdiction), or be responsible for any statement, warranty or
representation herein or in any document delivered in connection herewith or the
contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Company of any of the terms, conditions, covenants or agreements contained in
this Agreement. The Administrative Agent shall not be responsible to the Lenders
for the due execution, genuineness, validity, enforceability or effectiveness of
this Agreement or other instruments or agreements or for the failure of the
Company to perform its obligations under this Agreement. The Administrative
Agent may deem and treat the Lender which makes any Loan as the holder of the
indebtedness resulting therefrom for all purposes hereof until it shall have
received notice from such Lender, given as provided herein, of the transfer
thereof. The Administrative Agent shall in all cases be fully protected in
acting, or refraining from acting, in accordance with written instructions
signed by the Required Lenders and, except as otherwise specifically provided
herein, such instructions and any action or inaction pursuant thereto shall be
binding on all the Lenders. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by them
by reason of taking or continuing to take any such action. The Administrative
Agent shall, in the absence of knowledge to the contrary, be entitled to rely on
any instrument or document believed by it in good faith to be genuine and
correct and to have been signed or sent by the proper Person or Persons. Neither
the Administrative Agent nor any of its respective directors, officers,
employees or agents shall have any responsibility to the Company on account of
the failure of or delay in performance or breach by any Lender of any of its
obligations hereunder or to any Lender on account of the failure of or delay in
performance or breach by any other Lender of any of its respective obligations
hereunder or in connection herewith. The Administrative Agent may execute any
and all duties hereunder by or through its Affiliates, agents, attorneys-in-fact
or employees and shall be entitled to rely upon the advice of legal counsel
selected by them (including counsel to the Company), independent accountants and
other experts selected by them with respect to all matters arising hereunder and
shall not be liable for any action taken or suffered in good faith by them in
accordance with the advice of such counsel.
 
41

--------------------------------------------------------------------------------

The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Required Lenders.
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received notice from a Lender or the Company referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receive such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
Subject, in the case of a resignation of the Administrative Agent, to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by notifying the Lenders
and the Company. Upon any such resignation of the Administrative Agent, the
Required Lenders shall have the right to appoint a successor Administrative
Agent acceptable to the Company. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders and the Company (the
“Resignation Effective Date”), then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent (including, for
the avoidance of doubt, a successor Administrative Agent) which shall be a bank
with an office in New York, New York, having a combined capital and surplus of
at least $500,000,000 or an Affiliate of any such bank. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date. After the Administrative Agent’s resignation hereunder, the provisions of
this Article and SECTION 8.5 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.
 
With respect to the Loans made by them hereunder, the Administrative Agent shall
have the same rights and powers as any other Lender and may exercise the same as
though it were not the Administrative Agent, and the Administrative Agent and
its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent.
 
42

--------------------------------------------------------------------------------

Each Lender agrees (i) to reimburse the Administrative Agent, on demand, in the
amount of its Applicable Percentage of any expenses incurred for the benefit of
the Lenders by the Administrative Agent, including counsel fees and compensation
of agents and employees paid for services rendered on behalf of the Lenders,
which shall not have been reimbursed by the Company and (ii) to indemnify and
hold harmless the Administrative Agent and any of its respective directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in its capacity as such in any way relating to
or arising out of this Agreement or any action taken or omitted by it under this
Agreement to the extent the same shall not have been reimbursed by the Company;
provided that no Lender shall be liable to the Administrative Agent for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of such Administrative Agent or any of its
directors, officers, employees or agents as determined by a final and
non-appealable decision of a court of competent jurisdiction.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their respective
affiliates or their or their respective affiliates’ directors, officers,
employees, advisors or attorneys-in-fact and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their respective affiliates or their or their respective
affiliates’ directors, officers, employees, advisors or attorneys-in-fact and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder or thereunder. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Company or any affiliate of the
Company that may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, advisors, attorneys in fact or
affiliates.
 
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent and its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company, that at least one of
the following is and will be true:
 
(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement;
 
(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
 
43

--------------------------------------------------------------------------------

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84- 14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
 
(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
In addition, unless either (1) sub-clause (i) in the immediately preceding
paragraph is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Company, that neither the Administrative Agent nor any
of its Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement  (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
 
The Administrative Agent hereby informs the Lenders that such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
 
The Lenders irrevocably authorize and direct the release of any Guarantor from
its obligations under its Guaranty automatically as set forth in SECTION 5.15(c)
and authorize and direct the Administrative Agent to, at the Company’s expense,
execute and deliver to the applicable Guarantor such documents or instruments as
the Company or such Guarantor may reasonably request to evidence the release of
such Guaranty.
 
44

--------------------------------------------------------------------------------

ARTICLE VIII
 
Miscellaneous
 
SECTION 8.1.         Notices.
 
(a)          Subject to the last paragraph of SECTION 5.3, notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed or sent by telecopy or electronic
transmission, as applicable, as follows:
 
(i)          if to the Company, to Bristol-Myers Squibb Company, 100 Nassau Park
Blvd, Princeton, New Jersey 08540, Attention of the Treasurer (email:
jeffrey.galik@bms.com or any successor email address) and Bristol-Myers Squibb
Company, 345 Park Avenue, New York, New York 10154, Attention of the Corporate
Secretary (email: Katherine.kelly@bms.com or any successor email address);
 
(ii)         if to the Administrative Agent, (1) for notices concerning
operation matters, to Citibank, N.A., c/o Agency Operations, 1615 Brett Road,
OPS 3, New Castle, DE 19720 (Telecopy No. (646) 274-5080; email:
glagentofficeops@citi.com) or (2) for notices concerning credit matters, to
Citibank, N.A., 388 Greenwich Street , New York, New York 10013, Attention of
Pranjal Gambhir (Telecopy No. (646) 291-1089; email: pranjal.gambhir@citi.com or
any successor email address); and
 
(iii)        if to a Lender, to it at its address (or telecopy number or
electronic mail address) set forth in Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Lender became a party hereto.
 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or electronic transmission, as applicable, to such party as provided in
this Section or in accordance with the latest unrevoked direction from such
party given in accordance with this Section.
 
(b)          So long as Citibank, N.A. or any of its Affiliates is the
Administrative Agent, materials required to be delivered pursuant to SECTION 5.3
may be delivered to the Administrative Agent in an electronic medium in a format
reasonably acceptable to the Administrative Agent by e-mail at
oploanswebadmin@citi.com; provided, however, that if the Company also delivers
such materials in paper format to the Administrative Agent, such paper materials
shall be deemed the materials delivered pursuant to SECTION 5.3 for all
purposes. The Company agrees that, except as directed otherwise by the Company,
the Administrative Agent may make such materials (collectively, the
“Communications”) available to the Lenders by posting such notices on DebtDomain
or a substantially similar electronic system (the “Platform”), subject to the
implementation of confidentiality agreements and procedures reasonably
acceptable to the Company. The Company acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Company, the Administrative Agent or any of their
Affiliates in connection with the Platform. Nothing in this SECTION 8.1(b) shall
limit the obligations of the Administrative Agent and the Lenders under SECTION
8.18.
 
45

--------------------------------------------------------------------------------

(c)          Each Lender agrees that once any Communications or any other
written information, documents, instruments and other material relating to the
Company, any of its Subsidiaries or any other materials or matters relating to
this Agreement or any of the transactions contemplated hereby (collectively,
with Communications, the “Materials”) have been posted to the Platform such
posting shall constitute effective delivery of such information, documents or
other materials to such Lender for purposes of this Agreement. Each Lender
agrees (i) to notify the Administrative Agent in writing of such Lender’s e-mail
address to which the Materials may be sent by electronic transmission (including
by electronic communication) on or before the date such Lender becomes a party
to this Agreement (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such Lender),
(ii) that any Materials may be sent to such e-mail address and (iii) the Company
shall be responsible only for the Communications and shall not have any
liability (unless otherwise agreed in writing by the Company) for any other
Materials made available to the Lenders and shall not have any liability for any
errors or omissions in the Communications other than errors or omissions in the
materials delivered to the Administrative Agent by the Company.
 
SECTION 8.2.         Survival of Agreement. All covenants, agreements,
representations and warranties made by the Company herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and shall survive the making by the Lenders of the Loans regardless of
any investigation made by the Lenders or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or the Commitments have not been terminated.
 
SECTION 8.3.         Binding Effect. This Agreement shall become effective when
it shall have been executed by the Company and the Administrative Agent and when
the Administrative Agent shall have received copies hereof (telecopied or
otherwise) which, when taken together, bear the signature of each Lender, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that the Company shall not
have the right to assign any rights hereunder or any interest herein without the
prior consent of all the Lenders. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement and/or any
document to be signed in connection with this letter agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures (as defined below), deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be. “Electronic
Signatures” means any electronic symbol or process attached to, or associated
with, any contract or other record and adopted by a person with the intent to
sign, authenticate or accept such contract or record.
 
SECTION 8.4.         Successors and Assigns. (a) Whenever in this Agreement any
of the parties is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any party that are contained in this Agreement shall bind and
inure to the benefit of its successors and assigns.
 
46

--------------------------------------------------------------------------------

(b)          Each Lender may assign to one or more assignees (other than a
natural person or a Defaulting Lender) all or a portion of its interests, rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided, however, that,
except in the case of an assignment of a Loan to another Lender or an Affiliate
of a Lender or an Approved Fund, (i) each of the Company (so long as no Event of
Default shall have occurred and be continuing with respect to the Company under
clause (g) or (h) of ARTICLE VI of this Agreement) and the Administrative Agent
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld or delayed); provided that the Company shall be deemed
to have consented to any assignment unless it has objected thereto by delivering
written notice to the Administrative Agent within 15 Business Days of receipt of
a request for consent thereto and (ii) the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $10,000,000 unless (x) it shall
be the entire amount of such Lender’s Commitment or Loans or (y) the Company and
the Administrative Agent shall otherwise agree. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, and a processing and recordation fee of $3,500. Upon assumption and
recording pursuant to paragraph (e) of this Section, from and after the
effective date specified in each Assignment and Assumption, which effective date
shall be at least five Business Days (or such shorter period agreed by the
Company and the Administrative Agent) after the execution thereof, (X) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement and (Y) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto (but shall continue to be entitled to the benefits of SECTION
2.14, SECTION 2.15, SECTION 2.16 and SECTION 8.5, as well as to any interest or
fees accrued for its account hereunder and not yet paid)). Notwithstanding the
foregoing (A) no assignments or participations shall be made to the Company or
any of the Company’s Affiliates or Subsidiaries and (B) prior to the date on
which the Loans are drawn in full or the Commitments are terminated, no
assignment under this SECTION 8.4(b) shall be permitted without the Company’s
consent unless (i) an Event of Default shall have occurred and be continuing
with respect to the Company under clauses (b), (c), (g) or (h) of ARTICLE VI of
this Agreement or (ii) such assignment is to another Lender.
 
(c)          By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any lien, encumbrance or
other adverse claim; (ii) except as set forth in (i) above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or any other Loan Document or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or the financial condition of the Company or the performance or
observance by the Company of any obligations under this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that (1) it has full power and
authority, and has taken all action necessary, to execute and deliver such
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under this Agreement, (2) it satisfies the requirements,
if any, specified in this Agreement that are required to be satisfied by it in
order to acquire the assigned interest and become a Lender, (3) from and after
the effective date of such Assignment and Assumption, it shall be bound by the
provisions of this Agreement as a Lender hereunder and, to the extent of the
assigned interest, shall have the obligations of a Lender hereunder, (4) it has
received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to SECTION 5.3, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption and to purchase the
assigned interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agents or any other Lender and (5)
attached to such Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of this Agreement, duly completed and
executed by the assignee; (iv) such assignee agrees that (1) it will,
independently and without reliance on the Agents, the assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents and (2) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; and (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.
 
47

--------------------------------------------------------------------------------

(d)          The Administrative Agent shall maintain at one of its offices in
the City of New York a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and the principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time and any promissory notes
evidencing such Loans (the “Register”). The entries in the Register shall be
conclusive in the absence of manifest error and the Company, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. No assignment or transfer of any Loan (or portion thereof) or
any promissory note evidencing such Loan shall be effected unless and until it
has been recorded in the Register as provided in this SECTION 8.4(d).
Notwithstanding any other provision of this Agreement, any assignment or
transfer of all or part of a promissory note shall be registered on the Register
only upon surrender for registration of assignment or transfer of the promissory
note (and each promissory note shall expressly so provide), accompanied by a
duly executed Assignment and Assumption, and thereupon one or more new
promissory notes in the same aggregate principal amount shall be issued to the
designated Assignee and the old promissory notes shall be returned by the
Administrative Agent to the Company marked “cancelled”. The Register shall be
available for inspection by each party hereto, at any reasonable time and from
time to time upon reasonable prior notice.
 
(e)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above and, if required, the written consent of the Company to
such assignment, the Administrative Agent shall (i) accept such Assignment and
Assumption and (ii) record the information contained therein in the Register.
 
(f)          Each Lender may sell participations at any time, without the
consent of the Company or the Administrative Agent, to one or more banks or
other entities (other than a natural person or a Defaulting Lender) in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto or
thereto for the performance of such obligations, (iii) each participating bank
or other entity shall be entitled to the benefit of the cost protection
provisions contained in SECTION 2.14, SECTION 2.15 and SECTION 2.16 to the same
extent as if it was the selling Lender (and limited to the amount that could
have been claimed by the selling Lender had it continued to hold the interest of
such participating bank or other entity, it being further agreed that the
selling Lender will not be permitted to make claims against the Company under
SECTION 2.14(b) for costs or reductions resulting from the sale of a
participation), except that all claims made pursuant to such Sections shall be
made through such selling Lender, and (iv) the Company, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
selling Lender in connection with such Lender’s rights and obligations under
this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Company relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any commitment fees payable
hereunder or thereunder or the amount of principal of or the rate at which
interest is payable on the Loans, extending the final scheduled maturity of the
Loans or any date scheduled for the payment of interest on the Loans, or
increasing the Commitments, to the extent such Lender’s consent would be
required with respect thereto under SECTION 8.7(b)). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans, or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
48

--------------------------------------------------------------------------------

(g)         Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant (and
any agent or professional advisor of any of the foregoing) any information
relating to the Company furnished to such Lender; provided that, prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant (or agent or professional advisor, if applicable) shall be subject
to confidentiality provisions substantially the same as the confidentiality
provisions of this Agreement.
 
(h)          The Company shall not assign or delegate any rights and duties
hereunder without the prior written consent of all Lenders.
 
(i)          Any Lender may at any time pledge or otherwise assign all or any
portion of its rights under this Agreement to a Federal Reserve Bank or other
central banking authority; provided that no such pledge shall release any Lender
from its obligations hereunder. In order to facilitate such an assignment to a
Federal Reserve Bank or other central banking authority, the Company shall, at
the request of the assigning Lender, duly execute and deliver to the assigning
Lender a promissory note or notes evidencing the Loans made by the assigning
Lender hereunder.
 
SECTION 8.5.         Expenses; Indemnity.
 
(a)          The Company agrees to pay promptly following written demand
(including documentation reasonably supporting such request) all reasonable and
invoiced out-of-pocket expenses incurred by each Agent (and its Affiliates
acting as lead arranger and bookrunner in respect of this Agreement) in
connection with entering into this Agreement, the syndication of the Commitments
and the preparation, execution, delivery and administration of the Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (including the reasonable fees, disbursements and
other charges of a single counsel for such Persons as a whole and, if reasonably
necessary, one local counsel in any relevant jurisdiction (and, solely in the
case of an actual or potential conflict of interest, of one additional counsel
(and, if reasonably necessary, one additional local counsel in any relevant
jurisdiction)), or incurred by the Administrative Agent or any Lender in
connection with the enforcement of their rights in connection with this
Agreement or in connection with the Loans made hereunder or thereunder,
including the reasonable fees and disbursements of counsel for the
Administrative Agent and, in the case of enforcement, each Lender.
 
49

--------------------------------------------------------------------------------

(b)          The Company agrees to indemnify each Agent, Arranger and each
Lender, each of their Affiliates and the directors, officers, employees,
advisors and agents of the foregoing, in each case, involved with or having
responsibility for this Agreement (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related reasonable out-of-pocket
expenses, including reasonable counsel fees and expenses of one counsel to such
Indemnitees taken as a whole and, if reasonably necessary, one local counsel in
any relevant jurisdiction (and, solely in the case of an actual or potential
conflict of interest, of one additional counsel (and, if reasonably necessary,
one additional local counsel in any relevant jurisdiction)), incurred by or
asserted against any Indemnitee arising out of (i) the consummation of the
transactions contemplated by this Agreement, (ii) the use of the proceeds of the
Loans or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether brought by a third party or by the Company or any of the
Company’s Affiliates; provided that (A) such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction, (B) such indemnity
shall not apply to losses, claims, damages, liabilities or related expenses that
result from disputes solely between Indemnitees (other than disputes involving
claims against any Person in its capacity as, or fulfilling its role as, an
arranger or Agent or agent or similar role in respect of this Agreement) or (C)
resulting from material breaches of the Loan Documents by the applicable
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction. The Company shall not be liable for any settlement of
any actions or proceedings in respect of this Agreement effected without the
Company’s written consent (which consent shall not be unreasonably withheld,
delayed or conditioned), but if settled with the Company’s written consent or if
there is a final judgment in any such action or proceeding or if the Company was
offered the ability to assume the defense of the action that was the subject
matter of such settlement and elected not to assume such defense, the Company
agrees to indemnify and hold harmless each Indemnitee from and against any and
all losses, claims, damages, liabilities and expenses by reason of such
settlement in accordance with this paragraph.  The Company shall not, without
the prior written consent of the applicable Indemnitees (which shall not be
unreasonably withheld), settle, compromise, consent to the entry of any judgment
in or otherwise seek to terminate any claim, litigation, investigation or
proceeding in respect of which indemnification may be sought hereunder (whether
or not any Indemnitee is a party thereto) unless such settlement, compromise,
consent or termination (i) includes an unconditional release of such Indemnitee
from all liability or claims that are the subject matter of such claim,
litigation, investigation or proceeding and (ii) does not include a statement as
to, or an admission of, fault, culpability, or a failure to act by or on behalf
of such Indemnitee.
 
(c)          Neither an Indemnitee nor the Company shall be liable to the
Company or any Indemnitee in connection with its activities related to the Loan
Documents or in connection with any suit, action or proceeding (x) for any
damages arising from the use by unauthorized Persons of information or materials
sent through electronic, telecommunications or other information transmission
systems that are intercepted by such persons (except to the extent arising from
the bad faith, willful misconduct or gross negligence of such Indemnitee or the
Company, as applicable) or (y) for any special, indirect, consequential or
punitive damages; provided that this clause (y) shall not affect or limit the
Company’s indemnity obligations set forth in paragraph (b) above. In the case of
any claim, litigation, investigation or proceeding to which the indemnity in
this SECTION 8.5 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Company or its equity
holders or creditors or any Indemnitee, subject to the limitations and
exclusions set forth in this paragraph and paragraph (b) above.
 
(d)          The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of the Administrative Agent
or any Lender. All amounts due under this Section shall be payable on written
demand therefor.
 
50

--------------------------------------------------------------------------------

SECTION 8.6.         Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 8.7.         Waivers; Amendment. (a) No failure or delay of the
Administrative Agent or any Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement or consent to any departure therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on the Company
or any Subsidiary in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.
 
(b)          Subject to SECTION 1.6, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Company and the Required Lenders;
provided, however, that no such agreement shall (i) decrease the principal
amount of, or extend the maturity of or any scheduled principal payment date,
the date for the payment of any interest on any Loan or the date for the payment
of any fee payable hereunder, or extend the Availability Period, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan (other than as a result of a waiver of default interest imposed
pursuant to SECTION 2.12(e), without the prior written consent of each Lender
directly adversely affected thereby, (ii) increase the Commitment, or decrease
the commitment fees of any Lender without the prior written consent of such
Lender, (iii) amend or modify the provisions of SECTION 8.4(h) or this Section
or the definition of the “Required Lenders”, without the prior written consent
of each Lender, (iv) change SECTION 2.17(a), SECTION 2.17(b) or SECTION 2.17(c)
in a manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly or adversely affected
thereby or (v) to the extent any Guaranty is then in effect, release any
material Guarantor (except as such release is otherwise provided for in this
Agreement or in the other Loan Documents) without the written consent of each
Lender; provided further, however, that (i) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of such Administrative Agent and
(ii) no amendment, waiver or consent hereunder may affect one Tranche of the
Lenders’ Loans or Commitments more adversely vis-a-vis the other Tranche without
the consent of the Lenders having more than a majority interest of the
outstanding principal of Loans and Commitments of such adversely affected
Tranche. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section and any consent by any Lender pursuant to this
Section shall bind any assignee of its rights and interests hereunder. Further,
notwithstanding anything to the contrary contained herein, if the Administrative
Agent and the Company shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature in any provision of the
Loan Documents, then the Administrative Agent and the Company shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Document.
 
SECTION 8.8.          Entire Agreement. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitutes
the entire contract among the parties relative to the subject matter hereof. Any
previous agreement among the parties with respect to the subject matter hereof
is superseded by this Agreement. Nothing in this Agreement, expressed or
implied, is intended to confer upon any party other than the parties hereto any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
 
51

--------------------------------------------------------------------------------

SECTION 8.9.         Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 8.10.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in SECTION 8.3.
 
SECTION 8.11.       Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 8.12.        Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender, or any Affiliate
thereof, to or for the credit or obligations of the Company now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Company after such setoff and application made by such Lender, but the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) which such Lender may have.
 
SECTION 8.13.       Jurisdiction; Consent to Service of Process. (a) Each of the
Company and each Credit Party hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
suit, action or proceeding arising out of or relating to this Agreement and the
Loan Documents, or for recognition or enforcement of any judgment in respect
thereof, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
 
(b)          Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or thereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement and the
Loan Documents in any New York State or Federal court referred to in SECTION
8.13(a) and agrees that any such suit, action or proceeding shall be brought in
such court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
52

--------------------------------------------------------------------------------

(c)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in SECTION 8.1(a). Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 8.14.       Waiver of Jury Trial. Each party hereto hereby waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any litigation directly or indirectly arising out of,
under or in connection with this Agreement or any other Loan Document. Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and (b)
acknowledges that it and other parties hereto have been induced to enter into
this Agreement by, among other things, the mutual waivers and certification in
this Section.
 
SECTION 8.15.       [Reserved].
 
SECTION 8.16.       [Reserved].
 
SECTION 8.17.       [Reserved].
 
SECTION 8.18.        Confidentiality. Each of the Agents and the Lenders
expressly agree, for the benefit of the Company and the Subsidiaries, to keep
confidential, and not to publish, disclose or otherwise divulge, information,
including material nonpublic information within the meaning of Regulation FD
promulgated by the SEC (“Regulation FD”), regarding the Company or the
Subsidiaries or their respective businesses received from the Company or its
Subsidiaries or from another Person on their behalf except that the Agents and
Lenders shall be permitted to disclose such confidential information (a) to
their respective Affiliates and their respective Affiliates’ respective
directors, officers, employees and agents, including accountants, legal counsel
and other advisors involved with the Agreement on a need- to-know basis (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (b) as requested by any state, federal or
foreign authority or examiner regulating banks or banking, (c) as may be
compelled in judicial or administrative proceeding or as otherwise required by
law or requested by a governmental authority, (d) to any rating agency on a
confidential basis, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement, the
enforcement of rights hereunder or the administration of the Loans, (f) subject
to an acknowledgment and acceptance by any applicable Person that such
information is being disseminated on a confidential basis (which may be
acknowledged and accepted in accordance with the standard syndication process of
the Arrangers or customary market standards for dissemination of such types of
information), (i) to any assignee of or participant in, or any prospective
assignee of or participant in (and any agent or professional advisor of any of
the foregoing), any of its rights or obligations under this Agreement or (ii) to
any credit insurance provider or direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative or securitization
transaction related to the obligations under this Agreement, (g) with the
written consent of the Company or the Subsidiaries, as applicable or (h) to the
extent such information (1) becomes publicly available other than as a result of
a breach of this Section, (2) becomes available to any Agent or any Lender on a
non-confidential basis from a source other than the Company or the Subsidiaries
not in breach of a confidentiality obligation owed to the Company or a
Subsidiary (and in the case of this clause (2) the affected party receiving such
information does not have actual knowledge that such disclosure is in breach of
a confidentiality obligation owed to the Company or a Subsidiary) or (3) is
independently developed; provided that the restrictions of this SECTION 8.18.
shall not apply to information pertaining to this Agreement routinely provided
by arrangers to market data collectors and data service providers, including
league table providers, that serve the lending industry in respect of such data
customarily provided to such entities. Any Person required to maintain the
confidentiality of information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such information as is
customarily exercised by lenders consisting of commercial banks. With respect to
disclosures pursuant to clauses (b) and (c) of this Section (except with respect
to any auditor examination conducted by bank accountants or any governmental
bank regulatory authority exercising examination or regulatory authority), to
the extent practicable and permitted under applicable law, rule or regulation
each Lender and the Administrative Agent shall inform the Company promptly after
receipt of such request and if permissible, before disclosure of such
confidential information. It is understood and agreed that the Company, the
Subsidiaries and their respective Affiliates may rely upon this SECTION 8.18 for
any purpose, including without limitation to comply with Regulation FD.
 
53

--------------------------------------------------------------------------------

SECTION 8.19.       USA PATRIOT Act. Each Lender hereby notifies the Company
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it may be
required to obtain, verify and record information that identifies the Company
and any Guarantor, which information includes the name and address of the
Company and such Guarantor, as applicable, and other information that will allow
such Lender to identify the Company or such Guarantor in accordance with the
Patriot Act. Each such Person shall provide, to the extent commercially
reasonable, such information as is reasonably requested by the Administrative
Agent or a Lender to comply with applicable “know your customer” and Anti-Money
Laundering Laws and regulations, including, without limitation, the Patriot Act.
 
SECTION 8.20.       No Fiduciary Duty. Each Agent, each Lender and their
Affiliates (collectively, solely for purposes of this Section, the “Lenders”)
may have economic interests that conflict with those of the Company, their
stockholders and/or their Affiliates. The Company agrees that nothing in the
Loan Documents will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary duty between any Lender, on the one hand, and the
Company, its stockholders or its Affiliates, on the other. The Company
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Company, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Company, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Company, its stockholders or its Affiliates on other matters) and (y)
each Lender is acting solely as principal and not as the agent or fiduciary of
the Company, its management, stockholders, creditors or any other Person with
respect to the transactions contemplated hereby. The Company acknowledges that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Company agrees that it will
not assert any claim against any Lender based on an alleged breach of fiduciary
duty by such Lender in connection with this Agreement and the transactions
contemplated hereby.
 
SECTION 8.21.       Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and
 
54

--------------------------------------------------------------------------------

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:
 
(i)           a reduction in full or in part or cancellation of any such
liability;
 
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
 
(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
 
[Signature Pages Follow]


55

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
BRISTOL-MYERS SQUIBB COMPANY, as the Company
         
By:
/s/Jeffrey Galik
   
Name:
Jeffrey Galik
   
Title:
Senior Vice President and Treasurer




--------------------------------------------------------------------------------

 
CITIBANK, N.A., as Administrative Agent
          By: /s/ Richard Rivera
    Name: Richard Rivera     Title:
Vice President




--------------------------------------------------------------------------------

 
SUMITOMO MITSUI BANKING CORPORATION, as a Lender
     
  By: /s/ Michael Maguire     Name: Michael Maguire     Title:
Managing Director




--------------------------------------------------------------------------------

  THE BANK OF NOVA SCOTIA, as a Lender      
  By: /s/ Doc Dean     Name: Doc Dean     Title:
Managing Director




--------------------------------------------------------------------------------

 
Wells Fargo Bank, N.A., as a Lender
     
  By: /s/ Jordan Harris
    Name: Jordan Harris     Title:
Managing Director




--------------------------------------------------------------------------------

 
CITIBANK, N.A., as a Lender
     
  By: /s/ Richard Rivera     Name: Richard Rivera     Title:
Vice President




--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., as a Lender
     
  By: /s/ Stacey Zoland     Name: Stacey Zoland     Title:
Executive Director




--------------------------------------------------------------------------------

 
BANK OF AMERICA, as a Lender
     
  By: /s/ Darren Merten     Name: Darren Merten     Title:
Director




--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC, as a Lender
     
  By: /s/ Ronnie Glenn     Name: Ronnie Glenn     Title:
Director




--------------------------------------------------------------------------------

 
BNP Paribas, as a Lender
     
  By: /s/ Christopher Sked     Name: Christopher Sked     Title:
Managing Director




  By: /s/ Karim Remtoula     Name: Karim Remtoula     Title:

Vice President





--------------------------------------------------------------------------------

 
CREDIT SUISSE AG, New York Branch, as a Lender
     
  By: /s/ Vipul Dhadda     Name: Vipul Dhadda     Title:

Authorized Signatory




  By: /s/ Brady Bingham     Name: Brady Bingham     Title:
Authorized Signatory




--------------------------------------------------------------------------------

 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
     
  By: /s/ Ming K. Chu     Name: Ming K. Chu     Title:
Director




 
[for Lenders requiring two signature blocks]
     
  By: /s/ Annie Chung     Name: Annie Chung     Title:
Director

--------------------------------------------------------------------------------

 
HSBC Bank USA, N.A., as a Lender
     
  By: /s/ Iain Stewart     Name: Iain Stewart     Title:
Managing Director

--------------------------------------------------------------------------------

 
MIZUHO BANK, LTD., as a Lender
     
  By: /s/ Tracy Rahn
    Name: Tracy Rahn     Title:
Executive Director




--------------------------------------------------------------------------------

 
Société Générale, as a Lender
     
  By: /s/ Jonathan Logan 
    Name: Jonathan LOGAN     Title:
Director




--------------------------------------------------------------------------------

 
MORGAN STANLEY BANK. N.A., as a Lender
     
  By: /s/ Julie Lilienfeld     Name: Julie Lilienfeld     Title:
Authorized Signatory




--------------------------------------------------------------------------------

 
MUFG Bank, Ltd., as a Lender
     
  By: /s/ Jack Lonker     Name: Jack Lonker     Title:
Director




--------------------------------------------------------------------------------

 
U.S. BANK, National Association, as a Lender
     
  By: /s/ Michael West     Name: Michael West     Title:
Senior Vice President


--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA, as a Lender
     
  By: /s/ Rebecca Kratz
    Name: Rebecca Kratz     Title:
Authorized Signatory




--------------------------------------------------------------------------------

 
STANDARD CHARTERED BANK, as a Lender
     
  By: /s/ James Beck
    Name: James Beck     Title:
Associate Director


--------------------------------------------------------------------------------

 
Banco Santander, S.A., New York Branch, as a Lender
     
  By: /s/ Pablo Urgoiti     Name: Pablo Urgoiti     Title:
Managing Director




  By: /s/ Rita Walz-Cuccioli     Name: Rita Walz-Cuccioli     Title:
Executive Director




--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
     
  By: /s/ William P. Herold
    Name: William P. Herold     Title:
Vice President




--------------------------------------------------------------------------------

 
THE BANK OF NEW YORK MELLON, as a Lender
     
  By: /s/ Clifford A. Mull
    Name: Clifford A. Mull
    Title:
Director


--------------------------------------------------------------------------------

 
THE NORTHERN TRUST COMPANY, as a Lender
     
  By: /s/ Andrew D. Holtz     Name: Andrew D. Holtz     Title:
Senior Vice President




--------------------------------------------------------------------------------

SCHEDULE 1.1
 
PRICING SCHEDULE
 
364-Day Tranche Pricing Grid


Company’s Rating Level (S&P
or Moody’s)
Applicable Margin
Applicable
Commitment
Fee Rate
ABR Loans
Eurocurrency Loans
Rating Level 1:  ≥ A+ / A1
0 bps
75.0 bps
4.0 bps
Rating Level 2: A / A2
0 bps
87.5 bps
5.0 bps
Rating Level 3: A- / A3
0 bps
100.0 bps
7.0 bps
Rating Level 4: < BBB+ / Baa1
12.5 bps
112.5 bps
10.0 bps



2-Year Tranche Pricing Grid


Company’s Rating Level (S&P
or Moody’s)
Applicable Margin
Applicable
Commitment
Fee Rate
ABR Loans
Eurocurrency Loans
Rating Level 1:  ≥ A+ / A1
0 bps
87.5 bps
4.5 bps
Rating Level 2: A / A2
0 bps
100.0 bps
6.0 bps
Rating Level 3: A- / A3
12.5 bps
112.5 bps
8.0 bps
Rating Level 4: < BBB+ / Baa1
25.0 bps
125.0 bps
11.0 bps




--------------------------------------------------------------------------------

SCHEDULE 2.1
 
COMMITMENTS

--------------------------------------------------------------------------------


364-Day Tranche Commitment


Lender
 
Commitment
 
Sumitomo Mitsui Banking Corporation
 
$
200,000,000
 
The Bank Of Nova Scotia
 
$
200,000,000
 
Wells Fargo Bank, N.A.
 
$
200,000,000
 
Citibank, N.A.
 
$
150,000,000
 
JPMorgan Chase Bank, N.A.
 
$
150,000,000
 
Bank of America, N.A.
 
$
80,000,000
 
Barclays Bank PLC
 
$
80,000,000
 
BNP Paribas
 
$
80,000,000
 
Credit Suisse AG, New York Branch
 
$
80,000,000
 
Deutsche Bank AG New York Branch
 
$
80,000,000
 
HSBC Bank USA, N.A.
 
$
80,000,000
 
Mizuho Bank, Ltd.
 
$
80,000,000
 
Société Générale
 
$
80,000,000
 
Morgan Stanley Bank, N.A.
 
$
77,500,000
 
MUFG Bank, Ltd.
 
$
77,500,000
 
U.S. Bank, National Association
 
$
65,000,000
 
Goldman Sachs Bank USA
 
$
52,500,000
 
Standard Chartered Bank
 
$
50,000,000
 
Banco Santander, S.A., New York Branch
 
$
45,000,000
 
PNC Bank, National Association
 
$
37,500,000
 
The Bank of New York Mellon
 
$
37,500,000
 
The Northern Trust Company
 
$
17,500,000
 
Total
 
$
2,000,000,000
 




--------------------------------------------------------------------------------

2-Year Tranche Commitment
Commitment
Lender
 
Commitment
 
Sumitomo Mitsui Banking Corporation
 
$
200,000,000
 
The Bank Of Nova Scotia
 
$
200,000,000
 
Wells Fargo Bank, N.A.
 
$
200,000,000
 
Citibank, N.A.
 
$
150,000,000
 
JPMorgan Chase Bank, N.A.
 
$
150,000,000
 
Bank of America, N.A.
 
$
80,000,000
 
Barclays Bank PLC
 
$
80,000,000
 
BNP Paribas
 
$
80,000,000
 
Credit Suisse AG, New York Branch
 
$
80,000,000
 
Deutsche Bank AG New York Branch
 
$
80,000,000
 
HSBC Bank USA, N.A.
 
$
80,000,000
 
Mizuho Bank, Ltd.
 
$
80,000,000
 
Société Générale
 
$
80,000,000
 
Morgan Stanley Bank, N.A.
 
$
77,500,000
 
MUFG Bank, Ltd.
 
$
77,500,000
 
U.S. Bank, National Association
 
$
65,000,000
 
Goldman Sachs Bank USA
 
$
52,500,000
 
Standard Chartered Bank
 
$
50,000,000
 
Banco Santander, S.A., New York Branch
 
$
45,000,000
 
PNC Bank, National Association
 
$
37,500,000
 
The Bank of New York Mellon
 
$
37,500,000
 
The Northern Trust Company
 
$
17,500,000
 
Total
 
$
2,000,000,000
 




--------------------------------------------------------------------------------

EXHIBIT A
 
FORM OF BORROWING REQUEST
 
Citibank, N.A.
as Administrative Agent
for the Lenders referred to below,
c/o Citibank, N.A.
388 Greenwich Street
New York, NY 10013
[Date]
 
Ladies and Gentlemen:
 
The undersigned, Bristol-Myers Squibb Company (the “Company”), refers to the
Term Loan Credit Agreement, dated as of November 4, 2020 (as it may hereafter be
amended, modified, extended or restated from time to time, the “Credit
Agreement”), among the Company, the Lenders named therein, Citibank, N.A., as
Administrative Agent, and the other Agents party thereto from time to time.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
 
The Company hereby gives you notice to you pursuant to SECTION 2.3 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:


Date of Borrowing1
 
Principal amount of Borrowing2
 
Tranche3
 
Interest rate basis4
 
Interest Period and the last day thereof5
 




--------------------------------------------------------------------------------



1
Must be a Business Day.



2
Not less than $10,000,000 (and in integral multiples of $1,000,000) and not
greater than the total Commitments then available.



3
[364-Day Tranche Loan / 2-Year Tranche Loan].



4
Eurocurrency Loan or ABR Loan.



5
Which shall be subject to the definition of “Interest Period” and end not later
than the Maturity Date.

 

--------------------------------------------------------------------------------

 
Very truly yours,
     
BRISTOL-MYERS SQUIBB COMPANY
     
By:
     
Name
   
Title:
       
By:
     
Name
   
Title:




--------------------------------------------------------------------------------

EXHIBIT B
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 

1. Assignor:







2.
Assignee:


[and is an existing Lender / an Affiliate of an existing Lender ([identify
Lender])1]




3.
Company:
Bristol-Myers Squibb Company


4.
Administrative Agent:
Citibank, N.A., as Administrative Agent under the Credit Agreement



5. Credit Agreement:
The Term Loan Credit Agreement, dated as of November 4, 2020 (as it may
hereafter be amended, modified, extended or restated from time to time, the
“Credit Agreement”), among Bristol-Myers Squibb Company (the “Company”), the
Lenders named therein, Citibank, N.A., as Administrative Agent, and the Agents
party thereto from time to time.


--------------------------------------------------------------------------------




1

Select as applicable.

 

--------------------------------------------------------------------------------

6. Assigned Interest:





 
Tranche of Loans
 
Aggregate Amount of
Commitment/Loans for
all Lenders
 
Amount of
Commitment/Loans
Assigned
Percentage Assigned of
Commitment/Loans2
 
364-Day Tranche
 
$
 
$
%
 
2-Year Tranche
 
$
 
$
%


Effective Date: ____________________, 202_ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The Assignee agrees to deliver to Citibank, N.A., as Administrative Agent, a
completed administrative questionnaire in which the Assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Company and its Affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
     
NAME OF ASSIGNOR
     
By:
     
Name
   
Title:

 

 
ASSIGNEE
      NAME OF ASSIGNEE      
By:
     
Name
   
Title:




--------------------------------------------------------------------------------



2
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders of such Tranche.




--------------------------------------------------------------------------------

 
[Consented to and]3 Accepted:
       
CITIBANK, N.A., as Administrative Agent
       
By
     
Name:
   
Title:
   
[Consented to:]4
       
By
     
Name:
   
Title:
 


--------------------------------------------------------------------------------


3

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

4

To be added only if the consent of the Company and/or other parties is required
by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------

ANNEX 1
 
TERM LOAN CREDIT AGREEMENT
 
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
 
1.            Representations and Warranties.
 
1.1          Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2.         Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to SECTION 5.3 thereof, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Agent or any
other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.            Payments. From and after the Effective Date, Citibank, N.A., as
Administrative Agent, shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.
 
3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by email or telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 

--------------------------------------------------------------------------------

EXHIBIT C
 
[Reserved]
 

--------------------------------------------------------------------------------

EXHIBIT D
 
FORM OF
PROMISSORY NOTE
 
U.S. $_______________

________ __, 20__      
New York, New York

 
FOR VALUE RECEIVED, Bristol-Myers Squibb Company, a Delaware corporation (the
“Company”) hereby promises to pay to __________________ (the “Lender”), the
principal sum of $________ Dollars, or such lesser amount as shall equal the
aggregate unpaid principal amount of the [364-Day Tranche Loan] [2-Year Tranche
Loan] made by the Lender to the Company under the Credit Agreement, in Dollars
in immediately available funds, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount hereof, in like money and funds, for the period commencing on the Closing
Date to but excluding the date of payment hereof in full, at the rates per annum
and on the dates provided in the Credit Agreement.
 
The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each [364-Day Tranche Loan] [2-Year Tranche Loan] made by the
Lender to the Company, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation (or any error in making any such recordation) or endorsement shall
not affect the obligations of the Company to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the [364-Day
Tranche Loan] [2-Year Tranche Loan] made by the Lender to the Company.
 
This Note is one of the Notes referred to in the Term Loan Credit Agreement
dated as of November 4, 2020 (as modified and supplemented and in effect from
time to time, the “Credit Agreement”) among, inter alia, the Company, the
Lenders party thereto (including the Lender) and Citibank, N.A., as
Administrative Agent, and evidences the [364-Day Tranche Loan] [2-Year Tranche
Loan] made thereunder by the Lender to the Company.  Terms used but not defined
in this Note have the respective meanings assigned to them in the Credit
Agreement.
 
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of the [364-Day
Tranche Loan] [2-Year Tranche Loan] upon the terms and conditions specified
therein.
 
Except as permitted by SECTION 8.4 of the Credit Agreement, this Note may not be
assigned by the Lender to any other Person.
 
This Note shall be governed by, and construed in accordance with, the law of the
State of New York.
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
authorized officer as of the day and year first above written.
 

   
BRISTOL-MYERS SQUIBB COMPANY
       
By:
     
Name:
   
Title:
       
By:
     
Name:
   
Title:


--------------------------------------------------------------------------------

EXHIBIT E
 
[Reserved]
 

--------------------------------------------------------------------------------

EXHIBIT F-1
 
FORM OF
U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Term Loan Credit Agreement, dated as of November 4,
2020 (as it may hereafter be amended, modified, extended or restated from time
to time, the “Credit Agreement”), among Bristol-Myers Squibb Company, the
Lenders named therein, and Citibank, N.A., as Administrative Agent, and the
other Agents party thereto from time to time. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Agreement.
 
Pursuant to the provisions of SECTION 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not
a 10-percent shareholder of the Company within the meaning of Section
881(c)(3)(B) of the Code, (iv) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code and (v)
the interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
[NAME OF LENDER]
       
By
     
Name:
   
Title:
        Date: _____________, 202_  




--------------------------------------------------------------------------------

EXHIBIT F-2
 
FORM OF
U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Term Loan Credit Agreement, dated as of November 4,
2020 (as it may hereafter be amended, modified, extended or restated from time
to time, the “Credit Agreement”), among Bristol-Myers Squibb Company, the
Lenders named therein, and Citibank, N.A., as Administrative Agent, and the
other Agents party thereto from time to time. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Agreement.
 
Pursuant to the provisions of SECTION 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv)
none of its partners/members is a 10-percent shareholder of the Company within
the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
[NAME OF LENDER]
       
By
     
Name:
   
Title:
        Date: _____________, 202_  




--------------------------------------------------------------------------------

EXHIBIT F-3
 
FORM OF

U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Term Loan Credit Agreement, dated as of November 4,
2020 (as it may hereafter be amended, modified, extended or restated from time
to time, the “Credit Agreement”), among Bristol-Myers Squibb Company, the
Lenders named therein, Citibank, N.A., as Administrative Agent, and the other
Agents party thereto from time to time. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement.
 
Pursuant to the provisions of SECTION 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank extending credit pursuant to a loan agreement entered into in
the ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Code, (iii) it is not a 10-percent shareholder of the
Company within the meaning of Section 881(c)(3)(B) of the Code, (iv) it is not a
controlled foreign corporation related to the Company as described in Section
881(c)(3)(C) of the Code, and (v) the interest payments in question are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
[NAME OF PARTICIPANT]
       
By
     
Name:
   
Title:
        Date: _____________, 202_  




--------------------------------------------------------------------------------

EXHIBIT F-4
 
FORM OF
U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Term Loan Credit Agreement, dated as of November 4,
2020 (as it may hereafter be amended, modified, extended or restated from time
to time, the “Credit Agreement”), among Bristol-Myers Squibb Company, the
Lenders named therein, Citibank, N.A., as Administrative Agent, and the other
Agents party thereto from time to time. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement.
 
Pursuant to the provisions of SECTION 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a
10-percent shareholder of the Company within the meaning of Section 881(c)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
[NAME OF PARTICIPANT]
       
By
     
Name:
   
Title:
        Date: _____________, 202_  




--------------------------------------------------------------------------------

EXHIBIT G
 
FORM OF
SOLVENCY CERTIFICATE
 
[_________], 2020
 
This Solvency Certificate is delivered pursuant to SECTION 4.2(e) of the Term
Loan Credit Agreement dated as of November 4, 2020, among Bristol-Myers Squibb
Company (the “Company”), the Lenders named therein, Citibank, N.A., as
Administrative Agent, and the other Agents party thereto from time to time. (the
“Credit Agreement”).  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
 
The undersigned hereby certifies, solely in his capacity as an officer of the
Company and not in his individual capacity, as follows:
 
1.        I am the Chief Financial Officer of the Company.  I am familiar with
the Transactions, and have reviewed the Credit Agreement, financial statements
referred to in SECTION 4.2(e) of the Credit Agreement and such documents and
made such investigation as I have deemed relevant for the purposes of this
Solvency Certificate.
 
2.        As of the date hereof, immediately after giving effect to the
consummation of the Transactions, on and as of such date (i) the fair value of
the assets of the Company and its subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Company and its subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of the Company and
its subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of the Company and its
subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Company and its subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Company and its subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.
 
3.        As of the date hereof, immediately after giving effect to the
consummation of the Transactions, the Company does not intend to, and the
Company does not believe that it or any of its subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing and amounts of cash to be received by it or any such subsidiary and the
timing and amounts of cash to be payable on or in respect of its debts or the
debts of any such subsidiary.
 
This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Company and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.
 
[Remainder of Page Intentionally Left Blank]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.
 

 
BRISTOL-MYERS SQUIBB COMPANY
       
By:
     
Name:
[_______]
 
Title:
Chief Financial Officer
       
By:
     
Name:
[_______]
 
Title:
Treasurer

 


--------------------------------------------------------------------------------